                                            Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 1 of 45




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        YOUSEF KHRAIBUT,                            Case No. 15-cv-04463-CRB
                                   9                       Plaintiff,
                                                                                        ORDER GRANTING MOTION FOR
                                  10                 v.                                 DEFAULT JUDGMENT
                                  11        GURBAKSH CHAHAL, et al.,
                                  12                       Defendants.
Northern District of California
 United States District Court




                                  13            Plaintiff Yousef Khraibut has moved for default judgment against Defendants
                                  14   Gurbaksh Chahal and Gravity4, Inc. He seeks $4,421,428.49 in damages and $560,742 in
                                  15   attorneys’ fees and costs. The Court grants Khraibut’s motion with a reduced damage
                                  16   award of $1,246,950.20, plus $538,492 in attorneys’ fees and costs.
                                  17            The Courts finds that Khraibut asserted valid claims against Chahal and Gravity4
                                  18   and that the standard for entering default judgment is otherwise met. The Court reduces
                                  19   the damages award because, at least in some instances, the requested award is excessive
                                  20   based on cases involving comparable facts. The Court also reduces attorneys’ fees because
                                  21   one of Khraibut’s lawyers has not provided enough justification for his $1,750 hourly rate.
                                  22   I.       BACKGROUND
                                  23            A.        Statement of Facts
                                  24            Plaintiff Yousef Khraibut was hired by Defendant Gurbaksh Chahal to work at
                                  25   Chahal’s start-up, Defendant Gravity4, in 2014. Compl. ¶ 5 (dkt. 1). Khraibut had already
                                  26   created and sold a multi-million dollar company, and left his home in Ontario, Canada to
                                  27   work as head of design for Chahal and Gravity4 in San Francisco, California. Id. ¶ 25.
                                  28            Khraibut alleges as follows: Khraibut was promised a senior management role, 1%
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 2 of 45




                                   1   equity in Gravity4 with immediate vesting, housing accommodations, work immigration
                                   2   sponsorship, and a $6,000 per month salary. Id. ¶¶ 41–42. Chahal and Khraibut orally
                                   3   agreed to these terms, and Khraibut never received or signed any employment documents,
                                   4   as there was little administrative infrastructure when he joined the company. Id. ¶¶ 42, 44.
                                   5   Chahal denied Khraibut’s repeated requests for a written employment agreement and work
                                   6   visa sponsorship, and at one point suggested that Khraibut become authorized to work in
                                   7   Bermuda or Ireland while continuing to work in the United States. Id. ¶¶ 66, 72.
                                   8          While Khraibut was working at Gravity4, Chahal subjected him to ridicule,
                                   9   discrimination and harassment, threats of physical violence, and daily abuse. Id. ¶¶ 174–
                                  10   82, 223, 227, 233. Khraibut frequently expressed concern orally and in writing about
                                  11   Chahal’s treatment of employees, including pressuring employees to drink heavily,
                                  12   consume prescription Adderall, and take the drug MDMA. Id. ¶¶ 132–34. Chahal often
Northern District of California
 United States District Court




                                  13   used ethnic slurs in the workplace, including calling Khraibut an “Arab ghetto,” “habibi
                                  14   ghetto,” and a “terrorist” both privately and in front of coworkers. Id. ¶¶ 84–85. Chahal
                                  15   also made derogatory remarks about Khraibut’s Muslim religion. Id. ¶¶ 178, 283. Further,
                                  16   on multiple occasions, Chahal lifted Khraibut’s shirt, slapped his stomach, and made
                                  17   derogatory remarks about his body hair and Arab ethnicity in front of others. Id. ¶¶ 176–
                                  18   77, 283. Chahal also threatened to “beat him,” “break his teeth,” stick a knife between his
                                  19   teeth, track him down, and have him “taken care of.” Id. ¶¶ 210, 229, 248.
                                  20          The abuse went beyond insults and threats. Chahal ordered employees to install
                                  21   keystroke monitoring software on other employees’ computers, including Khraibut’s
                                  22   personal computer. Id. ¶¶ 256, 325; Mot. for Default Judgment at 24 (dkt. 90). Chahal
                                  23   falsely accused Khraibut of stealing intellectual property and called him a “hacker” to
                                  24   Gravity4 employees and business associates. Compl. ¶¶ 245–46. And Chahal directed a
                                  25   Gravity4 employee to send an email to Business Insider accusing Khraibut of extortion.
                                  26   Id. ¶ 271; Mot. at 26.
                                  27          Chahal and Gravity4 withheld pay, a written employment agreement, and
                                  28   immigration sponsorship while subjecting Khraibut to this treatment. Compl. ¶¶ 7, 174–
                                                                                    2
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 3 of 45




                                   1   82, 223, 227, 233. After Chahal threatened Khraibut with deportation and violence and
                                   2   fired him, Khraibut left the country and returned to Canada. Id. ¶¶ 158, 172, 191, 203,
                                   3   209, 214, 229, 240–74. But, due to continuing threats from Chahal, Khraibut still feared
                                   4   for his life and left Canada to go “into hiding for months.” Id. ¶ 241. Because of the
                                   5   violent threats, the San Francisco Police Department obtained a criminal protective order
                                   6   for Khraibut against Chahal in October 2014. Id. ¶ 242. Despite the protective order,
                                   7   Chahal continued to harass Khraibut by attempting to interfere in his business ventures and
                                   8   directing Gravity4 employees to file false police reports against Khraibut. Id. ¶¶ 263–67.
                                   9          B.     Procedural History
                                  10          On September 28, 2015, Khraibut filed a complaint against Chahal and Gravity4
                                  11   asserting claims for (1) workplace discrimination and harassment in violation of the Fair
                                  12   Employment and Housing Act (“FEHA”), (2) failure to prevent harassment and
Northern District of California
 United States District Court




                                  13   discrimination in violation of the FEHA, (3) breach of contract, (4) failure to provide
                                  14   accurate wage statements in violation of California Labor Code Section 226, (5) fraudulent
                                  15   misrepresentation in violation of Labor Code Section 970, (6) retaliation for reporting
                                  16   unsafe work conditions in violation of Labor Code Section 6310, (7) wrongful termination
                                  17   in violation of public policy, (8) unfair business practices in violation of California’s
                                  18   Business and Professions Code, (9) defamation per se, (10), intrusion upon seclusion, and
                                  19   (11) intentional infliction of emotional distress.
                                  20          Defendants’ counsel accepted service and successfully moved to compel arbitration.
                                  21   First Dhillon Decl. ¶ 24 (dkt. 90-1); see Mot. to Compel Arbitration (dkt. 15); Order
                                  22   Granting Mot. to Compel Arbitration (dkt. 31). But Defendants failed to respond to
                                  23   Khraibut’s numerous requests to select an arbitrator and schedule arbitration, and the
                                  24   American Arbitration Association administratively closed the arbitration. Grewal Decl. ¶¶
                                  25   6, 9 (dkt. 58-1). On November 27, 2018, the Court granted Khraibut’s motion seeking an
                                  26   order (1) requiring Defendants to show cause for their failure to defend, and (2)
                                  27   terminating arbitration. See Order Granting Admin. Mot. (dkt. 59). The Court ordered
                                  28   Defendants to appear on December 7, 2018, and to show cause why the Court should not
                                                                                      3
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 4 of 45




                                   1   enter judgment against them for failure to defend. Id.
                                   2          On November 29, 2018, Chahal filed a pro se response requesting that the hearing
                                   3   be continued until March 2019 because he was incarcerated. See First Mot. to Continue
                                   4   (dkt. 62). The Court granted the continuance and rescheduled the hearing for March. See
                                   5   Order Granting Continuance (dkt. 68). On February 27, 2019, Chahal moved for another
                                   6   continuance so that he could seek medical treatment. See Second Mot. to Continue (dkt.
                                   7   70). The Court granted that continuance as well, and reset the hearing to June 14, 2019.
                                   8   See Order Granting Second Continuance (dkt. 72). On June 10, 2019, Chahal moved for
                                   9   yet another continuance, which Khraibut opposed. See Third Mot. to Continue (dkt. 73);
                                  10   Opp. to Third Mot. to Continue (dkt. 74). The Court reset the hearing to July 12, 2019, but
                                  11   warned that it would move the hearing again only after a substantial showing of good
                                  12   cause. See Order Granting Third Continuance (dkt. 76). When Chahal moved to continue
Northern District of California
 United States District Court




                                  13   the hearing once more, the Court denied his motion. See Fourth Mot. to Continue (dkt.
                                  14   77); Order Denying Fourth Continuance (dkt. 79).
                                  15          No Defendants appeared at the hearing. See Minute Entry (dkt. 81). The Court
                                  16   thus entered default against Defendants on July 12, 2019 for failure to defend. See id. On
                                  17   November 6, 2020, Khraibut moved for default judgment under Rule 55(b) of the Federal
                                  18   Rules of Civil Procedure. See Mot. (dkt. 90). He seeks $4,982,170.49, which includes
                                  19   compensatory damages of $1,857,703.39, statutory damages of $63,725.10, punitive
                                  20   damages of $2,500,000, costs of $350, and attorneys’ fees of $560,392. Supp. Br. at 1
                                  21   (dkt. 102).
                                  22          Khraibut served Defendants with copies of all the moving papers at the last known
                                  23   address listed on the docket. First Dhillon Decl. ¶ 28. But the last four mail notices sent
                                  24   by the Court to Chahal were returned as undeliverable, including the notice that Khraibut
                                  25   was filing a Motion for Default Judgment. See Mail Returned as Undeliverable (dkt. 82–
                                  26   84, 91). On January 1, 2021, the Court ordered Khraibut to file a Certificate of Service
                                  27   indicating that he has served the Motion for Default Judgment on Defendants. See Order
                                  28   Re Certificate of Service (dkt. 92). On January 29, 2021, Khraibut filed a Certificate of
                                                                                     4
                                           Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 5 of 45




                                   1   Service indicating that an employee of Dhillon Law Group served Defendants via certified
                                   2   mail sent on January 11, 2021 at their last known address. See Certificate of Service (dkt.
                                   3   95).1
                                   4   II.     LEGAL STANDARD
                                   5           Upon an entry of default, the factual allegations of the plaintiff's complaint are
                                   6   taken as true, except those relating to damages. See Derek Andrew, Inc. v. Poof Apparel
                                   7   Corp., 528 F.3d 696, 702 (9th Cir. 2008).
                                   8           In determining whether to enter default judgment, the Court has “an affirmative
                                   9   duty to look into its jurisdiction over both the subject matter and the parties,” In re Tuli,
                                  10   172 F.3d 707, 712 (9th Cir. 1999), including whether notice has been adequately given, see
                                  11   Fed. R. Civ. P. 55(a); Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104
                                  12   (1987); accord Dytch v. Bermudez, 2018 WL 2230945, at *2 (N.D. Cal. May 16, 2018). If
Northern District of California
 United States District Court




                                  13   a defendant has appeared personally or through a representative, that defendant must be
                                  14   served with written notice of the application for default judgment at least seven days
                                  15   before the hearing. Fed. R. Civ. P. 55(b)(2).
                                  16           To determine whether default judgment is appropriate, courts in the Ninth Circuit
                                  17   weigh the following factors: (1) the possibility of prejudice to the plaintiff; (2) the merits
                                  18   of the plaintiff’s substantive claims; (3) the sufficiency of the complaint; (4) the sum of
                                  19   money at stake in the action; (5) the possibility of a dispute concerning material facts; (6)
                                  20   whether the default was due to excusable neglect; and (7) the likelihood of obtaining a
                                  21   decision on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
                                  22   III.    DISCUSSION
                                  23           To analyze this motion for default judgment, the Court must determine whether (A)
                                  24   it has jurisdiction, (B) Defendants have been given adequate notice, (C) the Eitel factors
                                  25   support the entry of default judgment, and (D) the remedy that Khraibut seeks is
                                  26
                                       1
                                  27    On February 29, 2021 the Court ordered Khraibut to provide further information about allocation
                                       of damages, the financial position of Defendants, and attorney billing records. See Order to Show
                                  28   Cause (dkt. 98). In response, Khraibut filed a supplemental briefing and supporting declarations.
                                       Supp. Br. (dkt. 102); Fleming Decl. (dkt. 103); Geragos Decl. (dkt 101).
                                                                                        5
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 6 of 45




                                   1   appropriate. The Court concludes that it has jurisdiction, that Defendants have been given
                                   2   adequate notice, that the Eitel factors support the entry of default judgment, and that a
                                   3   reduced damages and attorneys’ fee award is appropriate.
                                   4          A.     Jurisdiction
                                   5          The Court accepts the jurisdictional facts pleaded in the complaint as true. See
                                   6   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987).
                                   7          District courts have subject-matter jurisdiction over civil cases between citizens of a
                                   8   State within the United States and citizens of a foreign state when the amount in
                                   9   controversy exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a)(2).
                                  10   Diversity jurisdiction requires complete diversity, meaning that “each plaintiff must be of a
                                  11   different citizenship from each defendant.” Grancare, LLC v. Mills ex rel. Thrower, 889
                                  12   F.3d 543, 548 (9th Cir. 2018). A corporation’s citizenship is its state of incorporation and
Northern District of California
 United States District Court




                                  13   the state of its principal place of business. See 28 U.S.C. § 1332(c)(1). A natural person’s
                                  14   citizenship is determined by domicile. See Kanter v. Warner-Lambert Co., 265 F.3d 853,
                                  15   857 (9th Cir. 2001). For jurisdiction purposes, diversity of citizenship is evaluated at the
                                  16   time the action was brought. Rockwell Int'l Corp. v. United States, 549 U.S. 457, 473
                                  17   (2007).
                                  18          The Court has subject-matter jurisdiction over this case. First, the parties satisfy the
                                  19   complete diversity requirement. At the time Khraibut brought this action, Khraibut was a
                                  20   citizen of Kuwait and Canada. Compl. ¶¶ 10, 16. Chahal was a citizen of California. Id.
                                  21   ¶¶ 11, 16. Gravity4, a corporation incorporated under the laws of Delaware with its
                                  22   principal place of business in San Francisco, California, was a citizen of Delaware and
                                  23   California. Id. ¶¶ 13, 16. Second, the amount in controversy exceeds $75,000, as stated in
                                  24   the Complaint and as evidenced by the Motion for Default Judgment seeking millions in
                                  25   damages. Compl. ¶ 16; Mot. at 2.
                                  26          The Court also has personal jurisdiction over Chahal and Gravity4. California's
                                  27   long-arm statute allows courts to exercise personal jurisdiction over defendants to the
                                  28   extent permitted by the Due Process Clause of the United States Constitution. See Cal.
                                                                                     6
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 7 of 45




                                   1   Code Civ. P. § 410.10. Accordingly, the Court “need only determine
                                   2   whether personal jurisdiction in this case would meet the requirements of due
                                   3   process.” Brainerd v. Governors of the Univ. of Alberta, 873 F.2d 1257, 1258 (9th
                                   4   Cir.1989). A court may exercise general personal jurisdiction over a corporation in the
                                   5   state where it has its principal place of business, and over an individual in the state where
                                   6   the individual is domiciled. Ranza v. Nike, Inc., 793 F.3d 1059, 1069 (9th Cir. 2015);
                                   7   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414–16 (1984). A court
                                   8   may exercise specific personal jurisdiction over a defendant that has “certain minimum
                                   9   contacts” with the forum state “such that the maintenance of the suit does not offend
                                  10   traditional notions of fair play and substantial justice.” Shaffer v. Heitner, 433 U.S. 186,
                                  11   203 (1977) (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
                                  12          Khraibut alleges that Chahal was, at all times relevant to the complaint, a resident of
Northern District of California
 United States District Court




                                  13   San Francisco and domiciled in California. Compl. ¶ 11. Khraibut also alleges that
                                  14   Gravity4 has its principal place in business in San Francisco, California. Id. ¶ 13. Thus,
                                  15   the Court has general personal jurisdiction over Defendants. In any event, all of
                                  16   Defendants’ alleged conduct occurred in California, such that the Court may exercise
                                  17   specific personal jurisdiction over Defendants.
                                  18          B.     Notice
                                  19          If the defaulting party has appeared in the action, the moving party must serve the
                                  20   defaulting party with written notice of the application for default judgment at least seven
                                  21   days before any hearing on the application. Fed. R. Civ. P. 55(b)(2). The party or the
                                  22   party’s representative must be served in writing, but Rule 55 does not require a specific
                                  23   form of notice. Id.; 10 Moore's Federal Practice - Civil § 55.33 (2020). Rule 5(b) of the
                                  24   Federal Rules of Civil Procedure provides that service is proper upon an attorney or party
                                  25   when it is delivered directly to the person or mailed to the person at his last known address.
                                  26   Fed. R. Civ. P. 5(b); Ringgold Corp. v. Worrall, 880 F.2d 1138, 1142 (9th Cir. 1989).
                                  27          When filing a pleading or motion with the Court, the plaintiff is required to include
                                  28   a signed Certificate of Service. Fed. R. Civ. P. 5(a), (d). Civil Local Rule 5-5 provides
                                                                                     7
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 8 of 45




                                   1   that the filing must include either “an acknowledgment of service by the person served” or
                                   2   a “certificate of service stating the date, place and manner of service and the names street
                                   3   address or electronic address of the persons served, certified by the person who made
                                   4   service.” Civil L.R. 5-5; Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1080 (N.D.
                                   5   Cal. 2016) (“The certificate of service must describe the efforts made at service and when
                                   6   the efforts were made.”)
                                   7          Khraibut has satisfied these requirements. Although the last four mail notices sent
                                   8   by the Court to Chahal were returned as undeliverable, on January 29, 2021, Khraibut filed
                                   9   a Certificate of Service indicating that an employee of Dhillon Law Group served
                                  10   Defendants at their last known address via certified mail sent on January 11, 2021. See
                                  11   Certificate of Service.
                                  12          C.      Eitel Factors
Northern District of California
 United States District Court




                                  13          When determining whether to enter default judgment, courts examine the following
                                  14   factors: (1) the possibility of prejudice to the plaintiff; (2) the merits of the plaintiff's
                                  15   substantive claims; (3) the sufficiency of the complaint; (4) the sum of money at stake in
                                  16   the action; (5) the possibility of a dispute concerning material facts; (6) whether the default
                                  17   was due to excusable neglect; and (7) the likelihood of obtaining a decision on the
                                  18   merits. Eitel, 782 F.2d at 1471–72.
                                  19                  1.     Possibility of Prejudice to the Plaintiff
                                  20          Generally, a plaintiff would be prejudiced if, without the default judgment, the
                                  21   plaintiff would be “without other recourse or recovery.” Penpower Tech. Ltd. v. S.P.C.
                                  22   Tech., 627 F. Supp. 2d 1083, 1089 (N.D. Cal. 2008).
                                  23          Here, Khraibut accurately contends that that Defendants have “continually refused
                                  24   to litigate this lawsuit.” Mot. at 15–16. Khraibut has no apparent way to recover from
                                  25   Defendants outside this lawsuit. See Mot. at 16. Thus, the first Eitel factor weighs in
                                  26   favor of default judgment.
                                  27

                                  28
                                                                                        8
                                         Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 9 of 45




                                                     2.      The Merits; and
                                   1
                                                     3.      The Sufficiency of the Complaint
                                   2          The second and third Eitel factors are analyzed together and focus on the merits of
                                   3   the plaintiff’s individual claims; the Court considers whether the plaintiff has alleged
                                   4   sufficient facts to plausibly state each claim. Eitel, 782 F.2d at 1471–72. Here, Khraibut
                                   5   asserts claims for (1) workplace discrimination and harassment in violation of the FEHA,
                                   6   (2) failure to prevent harassment and discrimination in violation of the FEHA, (3) breach
                                   7   of contract, (4) failure to provide accurate wage statements in violation of California Labor
                                   8   Code Section 226, (5) fraudulent misrepresentation in violation of Labor Code Section
                                   9   970, (6) retaliation for reporting unsafe work conditions in violation of Labor Code Section
                                  10   6310, (7) wrongful termination in violation of public policy, (8) unfair business practices
                                  11   in violation of California’s Business and Professions Code, (9) defamation per se, (10),
                                  12   intrusion upon seclusion, and (11) intentional infliction of emotional distress. As noted
Northern District of California
 United States District Court




                                  13   below, Khraibut asserts some claims against both Chahal and Gravity4, and other claims
                                  14   against either Chahal or Gravity4.
                                  15
                                                             a.     Workplace Discrimination and Harassment in Violation of
                                  16                                the FEHA: Defendant Chahal
                                  17          The FEHA prohibits an employer from harassing an employee because of “race,
                                  18   religious creed, color, national origin, ancestry, physical disability, mental disability,
                                  19   medical condition, genetic information, marital status, sex, gender, gender identity, gender
                                  20   expression, age, sexual orientation, or veteran or military status.” Cal. Gov't Code §
                                  21   12940(j). A claim for hostile work environment under the FEHA requires that (1) the
                                  22   plaintiff belongs to a protected group, (2) the plaintiff was subjected to
                                  23   unwelcome harassment due to membership in the protected group, and (3)
                                  24   the harassment was sufficiently severe or pervasive to alter the conditions of employment
                                  25   and create an abusive working environment. See Aguilar v. Avis Rent A Car System,
                                  26   Inc., 21 Cal. 4th 121, 130 (1999). Further, employees are “personally liable for
                                  27   any harassment prohibited by this section that is perpetrated by the employee, regardless of
                                  28   whether the employer… knows or should have known of the conduct and fails to take
                                                                                      9
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 10 of 45




                                   1   immediate and appropriate corrective action.” Cal. Gov't Code § 12940(j)(3).
                                   2          Here, Khraibut has alleged that he is a member of three protected groups based on
                                   3   his national origin (Kuwait), religion (Muslim), and ancestry (Arab). Compl. ¶¶ 10, 178,
                                   4   283. Khraibut’s allegations, including that Chahal regularly made derogatory remarks
                                   5   about his religion and called him a “terrorist” and a “habibi ghetto,” among other things,
                                   6   establish that Khraibut suffered harassment because he belonged to these groups. Id. ¶¶
                                   7   85, 176–80, 182.
                                   8          To show that the harassment was so severe or pervasive that it created a hostile
                                   9   work environment, Khraibut must show that the working environment was “both
                                  10   subjectively and objectively . . . perceived as abusive.” Fuller v. City of Oakland, 47 F.3d
                                  11   1522, 1527 (9th Cir. 1995). Khraibut alleges that Chahal regularly and publicly used
                                  12   ethnic slurs and engaged in verbal, emotional, and physical abuse; a reasonable person
Northern District of California
 United States District Court




                                  13   would perceive Chahal’s actions as abusive. Compl. ¶¶ 85, 175–80. Thus, Khraibut's
                                  14   allegations establish a hostile work environment permeated with discriminatory ridicule.
                                  15          Accordingly, Khraibut has plausibly stated a claim against Chahal for harassment
                                  16   under the FEHA.
                                                            b.      Workplace Discrimination and Harassment in Violation of
                                  17
                                                                    the FEHA: Defendant Gravity4
                                  18          The FEHA provides that it is illegal for an employer to discriminate against a
                                  19   person because of their national origin, religion, and ancestry. Cal. Gov’t Code §
                                  20   12940(a). Under the FEHA, a prima facie discrimination claim requires a plaintiff to show
                                  21   that “(1) he is a member of a protected class; (2) he is qualified for his position; (3) he
                                  22   experienced an adverse employment action; and (4) other similarly situated employees
                                  23   outside of the protected class were treated more favorably, or other circumstances
                                  24   surrounding the adverse employment action give rise to an inference of discrimination.”
                                  25   Achal v. Gate Gourmet, Inc., 114 F. Supp. 3d 781, 800 (N.D. Cal. 2015); see also Davis v.
                                  26   Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008).
                                  27          First, Khraibut alleges that he is a member of three protected groups based on his
                                  28
                                                                                      10
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 11 of 45




                                   1   national origin (Kuwait), religion (Muslim), and ancestry (Arab). Compl. ¶¶ 10, 178, 283.
                                   2   Second, Khraibut alleges that he was qualified for the position from which he was fired; he
                                   3   was hired as Gravity4’s head of design, previously had sold his own company in a multi-
                                   4   million dollar deal, and had established a strategy think tank contracted by the defense
                                   5   sector to design and construct complex digital initiatives. Id. ¶¶ 26–28.
                                   6          Third, Khraibut alleges that he suffered an adverse employment action in the form
                                   7   of withheld wages and stock options, a withheld work permit, and (eventually) his
                                   8   termination. Id. ¶¶ 7, 66, 74, 223. An adverse employment action is one that “materially
                                   9   affect[s] the compensation, terms, conditions, or privileges of . . . employment.” Davis v.
                                  10   Team Elec. Co., 520 F.3d at 1089. Such actions include “termination, demotion, failing to
                                  11   promote, denial of an available job, adverse job assignments, official discipline, and
                                  12   significant changes in compensation or benefits.” Id. Khraibut’s termination plainly
Northern District of California
 United States District Court




                                  13   constitutes an adverse action, and his withheld benefits and pay constitute “significant
                                  14   changes in compensation or benefits.” See id.
                                  15          Fourth, Khraibut’s allegations give rise to an inference of discrimination. Achal,
                                  16   114 F. Supp. 3d at 800; see Davis, 520 F.3d at 1089. Gravity4 allowed a hostile work
                                  17   environment where Chahal regularly and viciously discriminated against Khraibut and
                                  18   other employees due to their membership in protected groups.
                                  19          Accordingly, Khraibut has alleged facts establishing a prima facie case of
                                  20   harassment under the FEHA against Gravity4.
                                  21                        c.      Failure to Prevent Harassment and Discrimination in
                                  22                                Violation of the FEHA: Defendant Gravity4

                                  23
                                              The FEHA provides that it is an unlawful employment practice “for an employer ...

                                  24
                                       to fail to take all reasonable steps necessary to prevent discrimination and harassment from

                                  25
                                       occurring” in the workplace. Cal. Gov’t Code § 12940(k). Such a claim has three

                                  26
                                       elements: (1) the plaintiff was subjected to discrimination, harassment or retaliation, (2)

                                  27
                                       the defendant failed to take all reasonable steps to prevent discrimination, harassment or

                                  28
                                       retaliation, and (3) the failure caused the plaintiff to suffer injury, damage, loss or harm.

                                                                                      11
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 12 of 45




                                   1   Lelaind v. City & Cty. of San Francisco, 576 F. Supp. 2d 1079, 1103 (N.D. Cal. 2008);
                                   2   Achal, 114 F. Supp. 3d at 804. Courts have interpreted these types of claims to be
                                   3   “essentially derivative of a FEHA discrimination claim.” Achal, 114 F. Supp. 3d at 804.
                                   4          As discussed above, Khraibut has alleged that he was subjected to discrimination
                                   5   and harassment at Gravity4 because of his protected status. See Compl. ¶¶ 9, 52, 74, 82,
                                   6   85, 167, 175, 179–80, 268. Khraibut has adequately alleged that Gravity4 did not take any
                                   7   reasonable steps to prevent discrimination and harassment; indeed, Gravity4 did not have a
                                   8   human resources department or the equivalent. Id. ¶ 44. Finally, Khraibut has plausibly
                                   9   alleged that the discrimination and harassment caused Khraibut to suffer extreme mental
                                  10   anguish, emotional distress, humiliation, anxiety, and loss of earnings, other employment
                                  11   benefits, and job opportunities. Id. ¶¶ 268, 273, 281, 296. Khraibut suffered humiliation
                                  12   and anxiety, “lived in fear of his life for the months following his harrowing departure
Northern District of California
 United States District Court




                                  13   from Gravity4,” and was never paid by Gravity4 for his work. Id.
                                  14          Thus, Khraibut has established a prima facie case for failure to prevent harassment
                                  15   and discrimination in violation of the FEHA.
                                  16                        d.     Breach of Contract: Defendant Gravity4
                                  17          A successful breach of contract claim requires (1) the existence of the contract, (2)
                                  18   plaintiff's performance under the contract, (3) defendant's breach, and (4) resulting
                                  19   damages to plaintiff. E.D.C. Techs., Inc. v. Seidel, 216 F. Supp. 3d 1012, 1015 (N.D. Cal.
                                  20   2016) (citing Oasis West Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011)).
                                  21          Khraibut alleges that he and Gravity4 entered into an employment contract and that
                                  22   he performed his duties under the contract by working for Gravity4. Mot. at 20. He
                                  23   alleges that Chahal orally offered him one percent of the company’s outstanding stock,
                                  24   vesting immediately, with the only condition that Khraibut accept the employment offer
                                  25   and work for Gravity4. Compl. ¶¶ 42, 300; Mot. at 20. Khraibut would also receive
                                  26   $6,000 per month salary, rent for an apartment near the office, and immediate employment
                                  27   visa sponsorship. Compl. ¶ 42. Defendants breached the contract by refusing to provide
                                  28   Khraibut with visa sponsorship, salary payments, and stock options owed under the
                                                                                    12
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 13 of 45




                                   1   contract. Id. ¶¶ 42, 52, 301, 303–04.
                                   2         Thus, Khraibut’s allegations support his breach of contract cause of action.
                                   3                       e.     Failure to Provide Accurate Wage Statements in Violation
                                   4                              of California Labor Code Section 226: Defendant Gravity4

                                   5
                                             To state a claim under California Labor Code Section 226 for failure to provide

                                   6
                                       accurate wage statements, a plaintiff must show (1) a “knowing and intentional” violation

                                   7
                                       of Section 226(a) and (2) an injury under Section 226(e). Willner v. Manpower Inc., 35 F.

                                   8
                                       Supp. 3d 1116, 1128 (N.D. Cal. 2014); Cal. Lab. Code § 226(a), (e). Section 226(a)

                                   9
                                       requires an employer to provide an accurate, itemized, and written statement with gross

                                  10
                                       wages earned, total hours worked by the employee, and the name and address of the

                                  11
                                       employer’s legal entity. Cal. Lab. Code § 226(a). Under Section 226(e), an employee “is

                                  12
                                       deemed to suffer injury…if the employer fails to provide a wage statement.” Cal. Lab.
Northern District of California
 United States District Court




                                  13
                                       Code § 226(e)(2)(A).

                                  14
                                             First, Khraibut has alleged a violation of Section 226(a) because he never received

                                  15
                                       any wage statements. Compl. ¶¶ 221–23, 227, 308. The violation was “knowing and

                                  16
                                       intentional” because Khraibut repeatedly asked Chahal for his unpaid wages and Chahal,

                                  17
                                       acting on behalf of Gravity4, refused to give Khraibut wages or an itemized wage

                                  18
                                       statement. Compl. ¶¶ 221–24, 226–27, 308. Second, Khraibut did not receive any wage

                                  19
                                       statement (let alone one with complete information), so he suffered an injury under Section

                                  20
                                       226(e)(2)(A). Mot. at 21; see Cal. Lab. Code § 226(e)(2)(A).

                                  21
                                             Thus, Khraibut’s allegations support his claim for failure to provide accurate wage

                                  22
                                       statements under California Labor Code Section 226(a).

                                  23                       f.     Fraudulent Misrepresentation in Violation of California
                                                                  Labor Code Section 970: Defendants Chahal and Gravity4
                                  24
                                             California Labor Code Section 970 provides that an employer may not “influence,
                                  25
                                       persuade, or engage any person to change . . . from any place outside to any place within
                                  26
                                       the State” through knowingly false representations concerning the type, length, or physical
                                  27
                                       conditions of the work. Cal. Lab. Code § 970; see Tyco Indus. v. Superior Court
                                  28
                                                                                   13
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 14 of 45




                                   1   (Richards), 164 Cal. App. 3d 148, 155 (1985). To adequately plead a violation of Section
                                   2   970, a plaintiff must show a knowingly false representation about the type, length, or
                                   3   conditions of the employment with the intent to persuade the plaintiff to relocate. See
                                   4   Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010, 1019 (9th Cir. 2000). The
                                   5   plaintiff must also satisfy the heightened pleading requirements applicable to fraud suits
                                   6   under Rule 9(b) of the Federal Rules of Civil Procedure. Estes v. AlliedSignal, Inc., No.
                                   7   C-97-1810 MHP, 1998 WL 814638, at *15 (N.D. Cal. Nov. 12, 1998); Funk v. Sperry
                                   8   Corp., 842 F.2d 1129, 1133 (9th Cir. 1988). California Labor Code Section 972 provides
                                   9   that “any person, or agent or officer thereof who violates any provision of section 970 is
                                  10   liable to the party aggrieved, in a civil action, for double damages resulting from such
                                  11   misrepresentations.” Cal. Lab. Code § 972; Singh v. Southland Stone, U.S.A., Inc., 186
                                  12   Cal. App. 4th 338, 348 (2010) (describing a Section 970 claim against a company and the
Northern District of California
 United States District Court




                                  13   company’s president).
                                  14          Khraibut was domiciled in Canada before accepting employment at Gravity4 in
                                  15   California. Compl. ¶¶ 13, 41. Chahal made false representations about the nature of
                                  16   Khraibut’s position, his compensation, and sponsorship of his visa to persuade him to
                                  17   move to California to work for Gravity4. Id. ¶¶ 51–52, 54, 58, 60–64, 39–42, 72, 47, 222–
                                  18   34, 226–27.
                                  19          Khraibut’s allegations suggest that Chahal knew the statements were false at the
                                  20   time they were made and had no intention of keeping his promises. Mot at 22. Khraibut
                                  21   and other employees never received documentation regarding equity compensation.
                                  22   Compl. ¶ 64. And, rather than take any steps to sponsor Khraibut’s visa, Gravity4 merely
                                  23   provided a letter stating that Khraibut was visiting for personal reasons (to facilitate
                                  24   international travel) and directed Khraibut to apply for work authorization in other
                                  25   countries. Id. ¶¶ 42, 47, 72.
                                  26          Thus, Khraibut has plausibly established that both Chahal and Gravity4 are liable
                                  27   under Section 970.
                                                            g.      Retaliation for Reporting Unsafe Work Conditions in
                                  28
                                                                                     14
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 15 of 45




                                                                   Violation of California Labor Code Section 6310:
                                   1
                                                                   Defendant Gravity4
                                   2          California Labor Code Section 6310 provides that an employer may not discharge
                                   3   or discriminate against an employee because the employee has made an oral or written
                                   4   complaint to the employer about unsafe working conditions or practices. Cal. Lab. Code §
                                   5   6310(b). To state a claim under Section 6310(b), a plaintiff must show: (1) the plaintiff
                                   6   engaged in a protected activity, (2) the defendant subjected the plaintiff to an “adverse
                                   7   employment action”; and (3) a causal link between the adverse employment action and the
                                   8   protected activity. Cuevas v. SkyWest Airlines, 17 F. Supp. 3d 956, 964 (N.D. Cal.
                                   9   2014), aff'd sub nom. Cuevas v. SkyWest Airlines, Inc., 644 F. App'x 791 (9th Cir. 2016)
                                  10   (citing Yanowitz v. L'Oreal USA, Inc., 36 Cal. 4th 1028, 1042 (2005)).
                                  11          First, Khraibut engaged in a protected activity by expressing safety concerns about
                                  12   “Chahal’s pervasive drug and alcohol abuse” orally and in writing. Compl. ¶¶ 132–35.
Northern District of California
 United States District Court




                                  13   Chahal repeatedly pressured him and other employees to take illicit drugs and prescription
                                  14   medication. Id. ¶¶ 132, 134. Chahal also verbally threatened Khraibut’s physical safety in
                                  15   front of other employees. Id. ¶ 209. Khraibut’s complaints about workplace safety were
                                  16   protected activities. See Yanowitz v. L'Oreal USA, Inc., 36 Cal. 4th at 1042–43; Ayala v.
                                  17   Frito Lay, Inc., 263 F. Supp. 3d 891, 917 (E.D. Cal. 2017); Cuevas, 17 F. Supp. 3d at 964.
                                  18          Second, Khraibut suffered an adverse employment action because he was
                                  19   terminated from his employment. Compl. ¶¶ 319–21; see Cal. Lab. Code § 6310(b)
                                  20   (stating adverse employment actions include being “discharged, threatened with discharge,
                                  21   demoted, suspended, or in any other manner discriminated against”).
                                  22          Third, Khraibut was terminated, in part, due to his concerns about Gravity4’s unsafe
                                  23   working conditions and work practices. Compl. ¶¶ 319–21; Mot. at 24. The necessary
                                  24   causal link between protected activity and an adverse employment action can be
                                  25   established “by an inference derived from circumstantial evidence.” Fisher v. San Pedro
                                  26   Peninsula Hosp., 214 Cal. App. 3d 590, 615 (Ct. App. 1989) (citing Jordan v. Clark, 847
                                  27   F.2d 1368, 1376 (9th Cir. 1988)); Cuevas, 17 F. Supp. 3d at 965 (“Evidence of an
                                  28
                                                                                    15
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 16 of 45




                                   1   employer's knowledge of the employee's protected activity, where the adverse employment
                                   2   action follows soon after, can be sufficient to support an inference of causation.”).
                                   3   Following Khraibut’s workplace safety complaints, Chahal stated that he could not trust
                                   4   Khraibut and repeatedly threatened to fire Khraibut (although Chahal had no concerns
                                   5   about Khraibut’s performance prior to Khraibut’s complaints). Compl. ¶¶ 135, 213–14,
                                   6   218–19. It is reasonable to infer that Khraibut was terminated in part because of his
                                   7   complaints. See Fisher, 214 Cal. App. 3d at 615.
                                   8          Thus, Khraibut’s allegations support his retaliatory termination claim.
                                   9                         h.     Wrongful Termination in Violation of Public Policy:
                                  10                                Defendant Gravity4

                                  11
                                              To state a claim for wrongful termination in violation of public policy under

                                  12
                                       California law, a plaintiff must show: (1) the existence of an employer-employee
Northern District of California
 United States District Court




                                  13
                                       relationship, (2) the employer terminated the employee, (3) the termination was

                                  14
                                       substantially motivated by a violation of public policy, and (4) the termination harmed the

                                  15
                                       plaintiff. Nosal-Tabor v. Sharp Chula Vista Med. Ctr., 239 Cal. App. 4th 1224, 1234–35

                                  16
                                       (2015); Merrick v. Hilton Worldwide, Inc., 867 F.3d 1139, 1150 (9th Cir. 2017). A

                                  17
                                       termination is substantially motivated by a violation of public policy only if the policy is

                                  18
                                       “(1) delineated in either constitutional or statutory provisions; (2) ‘public’ in the sense that

                                  19
                                       it ‘inures to the benefit of the public’ rather than serving merely the interests of the

                                  20
                                       individual; (3) well established at the time of discharge; and (4) substantial and

                                  21
                                       fundamental.” Freund v. Nycomed Amersham, 347 F.3d 752, 758 (9th Cir. 2003) (citing

                                  22
                                       City of Moorpark v. Superior Court, 18 Cal. 4th 1143, 1159 (1998)).

                                  23
                                              Because Khraibut has alleged that his termination violated the FEHA and California

                                  24
                                       Labor Code Section 6310, he has also alleged that his termination was substantially

                                  25
                                       motivated by a violation of public policy. Khraibut was employed and terminated by

                                  26
                                       Gravity4, which caused him harm. Compl. ¶¶ 42–43, 228, 291, 355. And a retaliatory

                                  27
                                       termination under California Labor Code Section 6310 constitutes wrongful termination in

                                  28
                                       violation of public policy. Freund, 347 F.3d at 758; Ferretti v. Pfizer Inc., 855 F. Supp. 2d

                                                                                      16
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 17 of 45




                                   1   1017, 1028 (N.D. Cal. 2012). Additionally, violations of the FEHA based on racial
                                   2   discrimination are issues of fundamental state public policy. Kap-Cheong v. Korea
                                   3   Express, USA, Inc., No. C 02-4041 CRB, 2003 WL 946103, at *5 (N.D. Cal. Feb. 12,
                                   4   2003); see Robles v. Agreserves, Inc., 158 F. Supp. 3d 952, 1009 (E.D. Cal. 2016).
                                   5          Thus, Khraibut’s allegations support his wrongful termination claim.
                                   6                        i.     Unfair Business Practices in Violation of California
                                   7                               Business and Professions Code Section 17200: Defendants
                                                                   Chahal and Gravity4
                                   8
                                              To state a claim under California Business and Professions Code Section 17200, a
                                   9
                                       plaintiff must allege that the defendant engaged in an “unlawful, unfair or fraudulent
                                  10
                                       business act.” Cal. Bus. & Prof. Code § 17200; see People ex rel. Bill Lockyer v. Fremont
                                  11
                                       Life Ins. Co., 104 Cal. App. 4th 508, 515 (2002). A plaintiff must plead an underlying
                                  12
Northern District of California




                                       violation of state, federal, or local law for an action under the “unlawful” prong of Section
 United States District Court




                                  13
                                       17200. Friedman v. AARP, Inc., 855 F.3d 1047, 1052 (9th Cir. 2017) (citing People ex
                                  14
                                       rel. Lockyer, 104 Cal. App. 4th).
                                  15
                                              Here, as discussed above, Khraibut has alleged that Defendants violated California
                                  16
                                       Labor Code Section 970, California Labor Code Section 6310, California Labor Code
                                  17
                                       Section 226 , and the FEHA. Compl. ¶¶ 41–42, 354; Mot. at 29.
                                  18
                                              Thus, Khraibut has stated a Section 17200 claim.
                                  19
                                                            j.     Defamation: Defendants Chahal and Gravity4
                                  20
                                              To state a claim for defamation under California law, a plaintiff must allege an
                                  21
                                       intentional publication of fact that is false and unprivileged, and that has a natural tendency
                                  22
                                       to injure or causes special damage. Price v. Stossel, 620 F.3d 992, 998 (9th Cir. 2010)
                                  23
                                       (citing Gilbert v. Sykes, 147 Cal. App. 4th 13, 53 (2007)). “Publication” requires only that
                                  24
                                       the defendant communicated the statement to “some third person who understands the
                                  25
                                       defamatory meaning of the statement and its application to the person to whom reference is
                                  26
                                       made.” Raghavan v. Boeing Co., 133 Cal. App. 4th 1120, 1132 (2005). California Civil
                                  27
                                       Code Section 47 enumerates communications that are “privileged” for purposes of a
                                  28
                                                                                     17
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 18 of 45




                                   1   defamation claim. As relevant here, privileged communications include certain
                                   2   employment-related communications, like statements that a former employer makes
                                   3   “without malice” when opining on a job applicant’s qualifications or statements answering
                                   4   whether the employer would rehire the former employee. Cal. Civ. Code § 47(c).
                                   5         Defamation per se occurs when a defendant states that a plaintiff committed a
                                   6   serious crime, has a loathsome disease, is unchaste, or conducted himself in a manner
                                   7   incompatible with his business, trade, profession, or office. Music Grp. Macao
                                   8   Commercial Offshore Ltd. v. Does, 82 F. Supp. 3d 979, 985 (N.D. Cal. 2015); Balla v.
                                   9   Hall, No. D074804, 2021 WL 48647, at *13 (Cal. Ct. App. Jan. 6, 2021).
                                  10                              i.     Defamation: Defendant Chahal
                                  11         Here, Chahal intentionally made false statements about Khraibut, stating that
                                  12   Khraibut was a “hacker,” had hacked Defendants, had stolen intellectual property, and had
Northern District of California
 United States District Court




                                  13   used Chahal’s credit cards without authorization. Compl. ¶¶ 332–37, 340–42. These
                                  14   statements would support the obvious inference that Khraibut “conducted himself in a
                                  15   manner incompatible with his . . . profession.” See Music Grp. Macao, 82 F. Supp. 3d at
                                  16   985. They were also “published” in the relevant sense because Chahal made these
                                  17   statements to business associates and employees who would naturally understand their
                                  18   significance as to Khraibut’s fitness to work at a company like Gravity4. See Compl. ¶¶
                                  19   246, 332; Raghavan, 133 Cal. App. 4th at 1132. These communications were not
                                  20   “privileged” because they were made with “malice” and do not otherwise fit within any of
                                  21   the enumerated employment-related communications that the California legislature has
                                  22   defined as privileged. See Cal. Civ. Code § 47(c).
                                  23         Thus, Khraibut’s allegations support his defamation cause of action against Chahal.
                                  24                              ii.    Defamation: Defendant Gravity4
                                  25         Khraibut also alleges that Chahal’s acts should be imputed to Gravity4. Compl. ¶¶
                                  26   336, 341. The California Supreme Court has explained that an employer may be held
                                  27   liable for an employee’s defamatory statement if the employee is “acting in the scope of
                                  28   his authority and in furtherance of the employee's business.” Sanborn v. Chronicle Pub.
                                                                                   18
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 19 of 45




                                   1   Co., 18 Cal. 3d 406, 411 (1976) (“This is so even though the agent may have exceeded his
                                   2   express authority…and is true regardless of the agent’s motive.”).
                                   3          To determine whether an employee is acting within the scope of his employment,
                                   4   California courts consider whether the “risk of such an act is typical of or broadly
                                   5   incidental to the employer’s enterprise,” and the “employee's activities must be inherent in,
                                   6   typical of or created by the work so that it is a foreseeable risk of the particular
                                   7   employment.” Sunderland v. Lockheed Martin Aeronautical Sys. Support Co., 130 Cal.
                                   8   App. 4th 1, 9 (2005). Although vicarious liability is not appropriate when the tortious
                                   9   conduct arises from a personal dispute, when the employee combines personal and
                                  10   employment business or “attend[s] to both at substantially the same time,” the employee is
                                  11   acting within the scope of his employment “unless it clearly appears that neither directly
                                  12   nor indirectly could he have been serving his employer.” See Farmers Ins. Grp. v. Cty. of
Northern District of California
 United States District Court




                                  13   Santa Clara, 11 Cal. 4th 992, 1006 (1995). For example, an employee was not acting
                                  14   within the scope of his employment when he used a private email server at work to send
                                  15   another employee anonymous threatening emails, because the messages arose from
                                  16   “personal malice, not engendered by the employment.” Delfino v. Agilent Techs., Inc.,
                                  17   145 Cal. App. 4th 790, 813 (2006) (citation omitted). By contrast, a grocery store manager
                                  18   acted within the scope of his employment during an altercation about an order because “the
                                  19   entire controversy was closely connected with his work . . . even though the altercation
                                  20   involved personal attacks.” Stansell v. Safeway Stores, 44 Cal. App. 2d 822, 825–26
                                  21   (1941). And a construction worker acted within the scope of his employment when
                                  22   throwing a hammer at another worker, because the altercation was an “outgrowth of
                                  23   [defendant’s] employment” and arose “over the performance of [defendant’s] duties.”
                                  24   Carr v. Wm. C. Crowell Co., 28 Cal. 2d 652, 653, 656–57 (1946).
                                  25          Here, Chahal’s statements were within the scope of his employment as CEO, and
                                  26   their ad hominem nature does not remove them from the scope of his employment.
                                  27   Compl. ¶ 47; see Meester v. Davies, 11 Cal. App. 3d 342, 346 (Ct. App. 1970); Neal v.
                                  28   Gatlin, 35 Cal. App. 3d 871, 876 (Ct. App. 1973). Statements that Khraibut stole
                                                                                      19
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 20 of 45




                                   1   Gravity4’s intellectual property and “hacked” the company arose from Khraibut’s
                                   2   employment and indicated that Chahal was serving the employer by protecting its
                                   3   intellectual property. Compl. ¶¶ 332–37; see Carr, 28 Cal. 2d at 656–57; Farmers Ins.
                                   4   Grp., 11 Cal. 4th at 1006–08.
                                   5          Thus, Chahal’s statements were within the scope of his employment at Gravity4,
                                   6   such that Gravity4 is also liable for those statements.
                                   7                        k.     Intrusion Upon Seclusion: Defendants Chahal and
                                   8                               Gravity4

                                   9
                                                                   i.      Intrusion Upon Seclusion: Defendant Chahal

                                  10
                                              To state a claim for intrusion upon seclusion under California law, a plaintiff must

                                  11
                                       allege (1) a defendant’s intentional intrusion into a “place, conversation, or matter as to

                                  12
                                       which the plaintiff has a reasonable expectation of privacy” and (2) that the intrusion
Northern District of California
 United States District Court




                                  13
                                       occurred in a manner “highly offensive to a reasonable person.” In re Facebook, Inc.

                                  14
                                       Internet Tracking Litig., 956 F.3d 589, 601 (9th Cir. 2020) (quoting Hernandez v.

                                  15
                                       Hillsides, Inc., 47 Cal. 4th 272, 286 (2009)).

                                  16
                                              Under the first prong, although “privacy expectations may be significantly

                                  17
                                       diminished in the workplace, they are not lacking altogether.” Hernandez, 47 Cal. 4th at

                                  18
                                       288. An employer “may have sound reasons for monitoring the workplace,” but that does

                                  19
                                       not mean an employer has carte blanche to monitor all the activities of every employee.

                                  20
                                       See id. at 290. Thus, “courts have examined the physical layout of the area intruded upon,

                                  21
                                       its relationship to the workplace as a whole, and the nature of the activities commonly

                                  22
                                       performed in such places.” Id. Areas “reserved exclusively for performing . . . inherently

                                  23
                                       personal acts” are protected. Id.

                                  24
                                              Here, although Khraibut’s allegations do not implicate privacy intrusions in

                                  25
                                       physical space, they plainly establish an intrusion into Khraibut’s personal digital space.

                                  26
                                       Khraibut alleges that Chahal directed employees of Gravity4 to install spyware on his

                                  27
                                       personal computer, which gave Chahal access to Khraibut’s private correspondences,

                                  28
                                       passwords, email, and social media accounts. Compl. ¶ 325. This was an intrusion into a

                                                                                        20
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 21 of 45




                                   1   place (if a virtual place) where Khraibut had a reasonable expectation of privacy. C.f.
                                   2   People v. Evensen, 4 Cal. App. 5th 1020, 1026 (2016) (explaining that, in the Fourth
                                   3   Amendment context, “[c]omputer users generally have an objectively reasonable
                                   4   expectation of privacy in the contents of their personal computers.”); see also Hernandez,
                                   5   47 Cal. 4th at 294 (finding a reasonable expectation of privacy in a semi-private office in
                                   6   which defendants had installed a hidden video camera to monitor employer computer
                                   7   activity); compare TBG Ins. Servs. Corp. v. Superior Court, 96 Cal. App. 4th 443, 452
                                   8   (2002) (finding a diminished expectation of privacy in use of work computer when
                                   9   plaintiff signed a release allowing monitoring).
                                  10          Under the second prong, the intrusion must be “highly offensive to a reasonable
                                  11   person” and “sufficiently serious and unwarranted” to constitute an “egregious breach of
                                  12   … social norms.” Hernandez, 47 Cal. 4th at 295 (internal quotations omitted). In
Northern District of California
 United States District Court




                                  13   conducting this inquiry, courts consider the intrusion’s degree and setting, and the
                                  14   intruder’s motives, including whether there is a “reasonable justification” for the intrusion.
                                  15   Id. at 295–97.
                                  16          Here, the intrusion was highly offensive and an egregious breach of social norms.
                                  17   Today, intruding on a personal computer can expose a wealth of sensitive personal
                                  18   information. Indeed, the general social order now depends to some degree on people being
                                  19   able to maintain the privacy of their digital lives. The degree of the intrusion was severe
                                  20   because the spyware tracked all of Khraibut’s computer activity, and the intrusion was not
                                  21   reasonably justified because Chahal’s motive was to find evidence to blackmail and surveil
                                  22   Khraibut and other employees. Compl. ¶¶ 136, 138–39, 256–57. The intrusion into
                                  23   Khraibut’s personal computer here is particularly alarming given Chahal’s threats against
                                  24   Khraibut.
                                  25          Thus, Khraibut’s allegations support his intrusion upon seclusion claim against
                                  26   Chahal.
                                  27                               ii.    Intrusion Upon Seclusion: Defendant Gravity4
                                  28          Khraibut contends that Gravity4 is also liable for Chahal’s intrusion upon his
                                                                                     21
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 22 of 45




                                   1   seclusion. In California, employers are vicariously liable for employee actions that are
                                   2   committed within the scope of the employment. John R. v. Oakland Unified Sch. Dist., 48
                                   3   Cal. 3d 438, 447 (1989). Employee conduct is within the scope of employment if the
                                   4   conduct either “(1) is required by or incidental to the employee's duties, or (2) it is
                                   5   reasonably foreseeable in light of the employer's business.” Montague v. AMN
                                   6   Healthcare, Inc., 223 Cal. App. 4th 1515, 1521 (2014), as modified on denial of
                                   7   reh'g (Mar. 13, 2014); see also Alma W. v. Oakland Unified Sch. Dist., 123 Cal. App. 3d
                                   8   133, 139 (Ct. App. 1981) (“If an employee's actions fall within the range of actions
                                   9   covered by either part of this two-prong test, the employer will be liable for the wrong,
                                  10   even though the employee has acted maliciously and intentionally.”). An employee’s
                                  11   actions are “reasonably foreseeable” when, “in the context of the particular enterprise an
                                  12   employee's conduct is not so unusual or startling that it would seem unfair to include the
Northern District of California
 United States District Court




                                  13   loss resulting from it among other costs of the employer's business.” Farmers Ins. Grp., 11
                                  14   Cal. 4th at 1004 (emphasis omitted).
                                  15          Here, Chahal directed another employee to install spyware on Khraibut’s computer
                                  16   to search for “evidence of abuse of prescription and illegal drugs, information to blackmail
                                  17   other individuals, and to surveil his employees when they were not at work.” Mot. at 25.
                                  18   Chahal may have had partly personal motives, but employee monitoring was one of
                                  19   Chahal’s duties as CEO. See Meester v. Davies, 11 Cal. App. 3d at 346. Indeed, spyware
                                  20   was also installed on other employees’ computers, which supports the inference that
                                  21   Gravity4 could have reasonably foreseen this intrusion. See Mot. at 11, 25; Farmers Ins.
                                  22   Grp., 11 Cal. 4th at 1004.
                                  23          Thus, Gravity4 is also liable for intrusion upon seclusion.
                                  24                        l.      Intentional Infliction of Emotional Distress (IIED):
                                  25                                Defendants Chahal and Gravity4

                                  26
                                                                    i.     IIED: Defendant Chahal

                                  27
                                              To state a claim for intentional infliction of emotional distress under California law,

                                  28
                                       a plaintiff must allege that: (1) the defendant’s conduct was extreme and outrageous, and

                                                                                      22
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 23 of 45




                                   1   the defendant intended to cause, or recklessly disregarded the probability of causing,
                                   2   emotional distress; (2) the plaintiff suffered severe emotional distress; and (3) the
                                   3   plaintiff's injuries were actually and proximately caused by the defendant's outrageous
                                   4   conduct. Ferretti v. Pfizer Inc., 855 F. Supp. 2d 1017, 1029 (N.D. Cal. 2012) (citing
                                   5   Cochran v. Cochran, 65 Cal. App. 4th 488, 494 (1998)).
                                   6          First, Khraibut has alleged extreme and outrageous conduct. Outrageous conduct
                                   7   must be “so extreme as to exceed all bounds of that usually tolerated in a civilized
                                   8   community.” Lappin v. Laidlaw Transit Inc., 179 F. Supp. 2d 1111, 1126 (N.D. Cal.
                                   9   2001) (quoting Cervantez v. J.C. Penney Co., 24 Cal. 3d 579, 593 (1979)). Khraibut’s
                                  10   allegations satisfy this standard. For example, Chahal regularly harassed Khraibut because
                                  11   of his religion and national origin and threatened his physical safety, at one point
                                  12   threatening to beat Khraibut, knock his teeth out, and “have him taken care of.” Compl. ¶¶
Northern District of California
 United States District Court




                                  13   9, 85, 167, 175–80, 182, 229, 248–49, 268. Chahal also threatened to have Khraibut
                                  14   deported on multiple occasions while withholding his job salary and benefits. Id. ¶ 233.
                                  15   And Chahal directed another employee to file a false police report claiming that Khraibut
                                  16   had stolen an iPhone with the intention of causing further emotional distress. Id. ¶ 262.
                                  17          Chahal also intended to cause Khraibut emotional distress. A defendant must have
                                  18   “intended to inflict injury” or realize that injury would result. Hughes v. Pair, 46 Cal. 4th
                                  19   1035, 1051 (2009). Chahal’s statements—particularly the racial epithets—had no purpose
                                  20   aside from causing Khraibut emotional distress. The statements are pervasive enough to
                                  21   establish that Chahal knew they would emotionally harm Khraibut and that he intended to
                                  22   do so. The statements also provide context for Chahal’s other conduct, like threatening
                                  23   Khraibut with deportation and filing a police report against him. Such conduct had
                                  24   numerous improper purposes, one of which was to cause Khraibut emotional distress.
                                  25          Second, Khraibut suffered severe emotional distress. For emotional distress to be
                                  26   severe, it must be so extreme that “no reasonable person in civilized society should be
                                  27   expected to endure it.” Id. at 1051; Fletcher v. W. Nat'l Life Ins. Co., 10 Cal. App. 3d 376,
                                  28   397 (Ct. App. 1970) (“The intensity and duration of the distress are factors to be
                                                                                     23
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 24 of 45




                                   1   considered in determining its severity.”). Physical distress is not required, and emotional
                                   2   distress can consist of negative mental reactions such as “fright, grief, shame, humiliation,
                                   3   embarrassment, anger, chagrin, disappointment or worry.” Fletcher, 10 Cal. App. 3d at
                                   4   397. Khraibut contends that he was humiliated, feared for his life and physical safety due
                                   5   to “extreme and graphic threats of violence,” and suffered as his “peace of mind and
                                   6   reputation [were] shattered.” Compl. ¶¶ 177, 240–41, 268, 273. He also alleges that
                                   7   Defendants’ conduct forced him to go into hiding. Id. ¶¶ 268, 274, 351. The San
                                   8   Francisco Police Department issued a criminal protective order for Khraibut against
                                   9   Chahal due to Chahal’s threats. Id. ¶ 242. Needless to say, the stress that Khraibut alleges
                                  10   he endured was severe, and he would not have suffered this emotional damage but-for
                                  11   Chahal’s outrageous conduct.
                                  12          Thus, Khraibut’s allegations support his claim for intentional infliction of emotional
Northern District of California
 United States District Court




                                  13   distress against Chahal.
                                  14                               ii.    IIED: Defendant Gravity4
                                  15          Khraibut contends that Gravity4 is vicariously liable for Chahal’s actions
                                  16   constituting intentional infliction of emotional distress. In California, employers are
                                  17   vicariously liable for employee actions that are committed within the scope of the
                                  18   employment. John R., 48 Cal. 3d at 447. Employee conduct is within the scope of
                                  19   employment if it is “required by or incidental to the employee’s duties” or “reasonably
                                  20   foreseeable in light of the employer’s business.” Montague, 223 Cal. App. 4th at 1521.
                                  21          Here, although Chahal’s threats of violence and racial harassment appear to be
                                  22   inflicted out of “personal malice, not engendered by the employment” see Farmers Ins.
                                  23   Grp., 11 Cal. 4th at 1005, the fact that Chahal’s actions included personal attacks does not
                                  24   remove them from the scope of Chahal’s employment because the actions were closely
                                  25   connected with Chahal’s position at Gravity4. See Stansell v, 44 Cal. App. 2d at 825–26.
                                  26   Further, Chahal’s other conduct that intentionally inflicted emotional distress upon
                                  27   Khraibut was plainly connected to Chahal’s employment. For example, Chahal’s threat to
                                  28   withhold Khraibut’s work visa was related to Chahal’s duties as a manager at Gravity4.
                                                                                    24
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 25 of 45




                                   1   And at least some of Chahal’s violent threats came in response to Chahal’s requests for his
                                   2   agreed-upon compensation. In sum, Chahal’s conduct was intertwined with his duties as
                                   3   CEO.
                                   4          Thus, Khraibut’s allegations are sufficient to support an IIED claim against
                                   5   Gravity4.
                                   6                                                     *
                                   7          Having assessed all of Khraibut’s claims for relief, the Court concludes that each
                                   8   one has merit and is adequately pleaded.
                                   9                 4.     Sum of Money at Stake in the Action
                                  10          Under the fourth Eitel factor, courts consider “the amount of money at stake in
                                  11   relation to the seriousness of Defendant’s conduct.” KKMI Sausalito, LLC v. Vessel "Self
                                  12   Inflicted", 428 F. Supp. 3d 200, 208 (N.D. Cal. 2019). “A default judgment is only
Northern District of California
 United States District Court




                                  13   disfavored when a large amount of money is involved or is unreasonable in light of
                                  14   Defendant’s actions.” Id.; see also Yelp Inc. v. Catron, 70 F. Supp. 3d 1082, 1099–100
                                  15   (N.D. Cal. 2014) (explaining that “courts should be hesitant to enter default judgments in
                                  16   matters involving large sums of money”). But when the sizable damages are tailored to the
                                  17   defendant’s specific misconduct, default judgment may nonetheless be appropriate. Yelp
                                  18   Inc., 70 F. Supp. 3d at 1099–100.
                                  19          As discussed in greater detail below, see section III.D, Khraibut seeks a total
                                  20   judgment of $4,982,170.49, which includes compensatory damages, statutory damages,
                                  21   punitive damages, and attorneys’ fees and costs. Mot. at 2. Such a large damages award
                                  22   weighs against entering default judgment.
                                  23          Courts balance the amount of damages against the other Eitel factors. See
                                  24   Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1060 (N.D. Cal. 2010)
                                  25   (holding that the damages in the range of one to five million dollars did not defeat entry of
                                  26   default judgment when the defendant had engaged in willful infringement and refused to
                                  27   respond to allegations in the lawsuit). Although the award sought here is substantial, every
                                  28   other factor weighs in favor of default judgment. Moreover, Khraibut has provided the
                                                                                    25
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 26 of 45




                                   1   Court with a breakdown of the damages for each claim, tailoring the requested award to
                                   2   Defendants’ specific misconduct. See Mot. at 32–38; Supp. Br. at 1–10. Thus, the amount
                                   3   of damages sought does not outweigh the other Eitel factors supporting default judgment.
                                   4                   5.     Possibility of a Dispute Concerning Material Facts
                                   5            Under the fifth Eitel factor, courts analyze the likelihood of a dispute concerning
                                   6   material facts; in doing so, courts must consider whether defaulting parties would be able
                                   7   to dispute material facts if they appeared. Elec. Frontier Found. v. Glob. Equity Mgmt.
                                   8   (SA) Pty Ltd., 290 F. Supp. 3d 923, 947 (N.D. Cal. 2017); see Levi Strauss & Co. v. Toyo
                                   9   Enter. Co., 665 F. Supp. 2d 1084, 1097 (N.D. Cal. 2009) (finding it “unlikely Defendants
                                  10   would be able to present facts raising any dispute as to these allegations”).
                                  11            Here, there is little possibility of a factual dispute. Chahal raised one minor factual
                                  12   dispute in a response to one of the Court’s previous orders to show cause, contending that
Northern District of California
 United States District Court




                                  13   Khraibut was paid $20,000 for approximately two months of work. Response to Order to
                                  14   Show Cause, Chahal ¶¶ 6, 13–14. But Chahal has not provided further detail or evidence
                                  15   supporting this assertion, has not filed an opposition to the motion for default judgment,
                                  16   and generally appears to have abandoned this litigation. See Shanghai Automation
                                  17   Instrument Co. v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001) (holding that there
                                  18   was no “serious dispute concerning the material facts” when defendant filed a conclusory
                                  19   answer asserting affirmative defenses with no specific facts contradicting allegations in the
                                  20   complaint and defendant had not filed an opposition to the motion for default judgment);
                                  21   IO Grp., Inc. v. Jordon, 708 F. Supp. 2d 989, 999–1000 (N.D. Cal. 2010) (holding that,
                                  22   although the defendant appeared in the action and filed three documents, his failure to
                                  23   present evidence that contradicted the factual allegations in the complaint weighed in favor
                                  24   of entry of default judgment). Because Defendants have failed to oppose the entry of
                                  25   default judgment or otherwise present evidence to dispute material facts, despite having
                                  26   ample opportunity to do so, there is little possibility of a factual dispute. See Vietnam
                                  27   Reform Party v. Viet Tan - Vietnam Reform Party, 416 F. Supp. 3d 948, 970 (N.D. Cal.
                                  28   2019).
                                                                                       26
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 27 of 45




                                   1          Accordingly, this factor weighs in favor of default judgment.
                                   2                 6.     Whether the Default was Due to Excusable Neglect
                                   3          Under the sixth Eitel factor, courts evaluate whether the default was due to
                                   4   excusable neglect. Eitel, 782 F.2d at 1472. In analyzing this factor, courts look to whether
                                   5   the defendants had notice based on proper service. See Yelp Inc., 70 F. Supp. 3d at 1100;
                                   6   Craigslist, 694 F. Supp. 2d at 1061; Levi Strauss & Co., 665 F. Supp. 2d at 1097;
                                   7   Penpower Tech. Ltd., 627 F. Supp. 2d at 1093.
                                   8          Here, Defendants accepted service of the summons and complaint through counsel.
                                   9   First Dhillon Decl. ¶ 24. And, although several recent court mailings to the Defendants
                                  10   have been returned as undeliverable, Defendants’ earlier participation in this lawsuit (along
                                  11   with Khraibut’s certification that Defendants have been served with the instant motion)
                                  12   indicate that they have had ample opportunity to defend themselves. Thus, there is no
Northern District of California
 United States District Court




                                  13   reasonable possibility that Defendants’ failure to do so was based on excusable neglect.
                                  14          Therefore, this factor weighs in favor of default judgment.
                                  15                 7.     Likelihood of Obtaining a Decision on the Merits
                                  16          Under the last Eitel factor, courts examine whether the strong policy underlying the
                                  17   Federal Rules of Civil Procedure favoring decisions on the merits weighs against entering
                                  18   default judgment. Eitel, 782 F.2d at 1472. Generally, default judgments are disfavored,
                                  19   and a case should be decided on the merits whenever possible. Pena v. Seguros La
                                  20   Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985); Craigslist, Inc., 694 F. Supp. 2d at
                                  21   1061. But when a defendant’s failure to appear, respond, or participate in the action
                                  22   “makes a decision on the merits impracticable, if not impossible,” entry of default
                                  23   judgment is warranted. Craigslist, Inc., 694 F. Supp. 2d at 1061.
                                  24          Here, Defendants received notice that arbitration had been waived and terminated,
                                  25   have not filed an answer, filed numerous motions to postpone the Order to Show Cause
                                  26   hearing but did not appear at the hearing, and have not contested the entry of default
                                  27   judgment against them. Mot. at 32. Were this litigation to continue, it is unlikely that
                                  28   there would ever be a decision on the merits.
                                                                                    27
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 28 of 45




                                   1                                                  *
                                   2          In sum, the Eitel factors support granting Khraibut’s motion for default judgment.
                                   3   Therefore, the motion is granted.
                                   4          D.     Scope of Relief
                                   5          With Defendants’ liability resolved, the Court must determine the remedy. See
                                   6   Craigslist, Inc., 694 F. Supp. 2d at 1061. The court has discretion to award appropriate
                                   7   damages, and the party seeking default judgment has the burden of establishing that the
                                   8   requested relief is appropriate. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 617 (9th
                                   9   Cir. 2016); Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir.1977).
                                  10          Khraibut seeks compensatory damages of $225,500, statutory damages of $650, and
                                  11   punitive damages of $1,000,000 from Gravity4. Supp. Br. at 1. Khraibut seeks statutory
                                  12   damages of $63,075.10 from Chahal. Id. Khraibut seeks the following damages jointly
Northern District of California
 United States District Court




                                  13   and severally against Gravity4 and Chahal: compensatory economic damages of
                                  14   $132,203.39, compensatory noneconomic damages of $1,500,000, punitive damages of
                                  15   $1,500,000, costs of $350, and attorneys’ fees of $560,392. Id.
                                  16          The Court holds that Gravity4 is individually liable for $389,300 (including
                                  17   $194,650 in punitive damages), Chahal is individually liable for $31,500, and Defendants
                                  18   are jointly and severally liable for $826,150.20 (including $413,075.10 in punitive
                                  19   damages). Defendants are also jointly and severally liable for $538,492 in attorneys’ fees
                                  20   and costs.
                                  21                 1.     Gravity4’s Individual Liability
                                  22          Gravity4 is individually liable for FEHA workplace discrimination and harassment
                                  23   and failure to prevent harassment, breach of contract, fraudulent misrepresentation, and
                                  24   failure to provide accurate wage statements, and the Court may award separate damages
                                  25   for each cause of action. Gravity4 is also individually liable for (1) retaliation for
                                  26   reporting unsafe working conditions and (2) wrongful termination in violation of public
                                  27   policy, but these causes of action may give rise to only one award because they stem from
                                  28   the same conduct (and, below, the Court concludes that any damages arising from these
                                                                                     28
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 29 of 45




                                   1   two causes of action would be redundant based on Khraibut’s other claims). Finch v.
                                   2   Brenda Raceway Corp., 22 Cal. App. 4th 547, 555–56 (1994).
                                   3                        a.      FEHA Claims
                                   4          Khraibut requests $144,000 in compensatory damages for Gravity4’s FEHA
                                   5   violations: workplace discrimination and harassment, and failure to prevent discrimination
                                   6   and harassment. See sections III(C)(2–3)(b)–(c). Remedies available under the FEHA
                                   7   include front pay, see Salas v. Sierra Chem. Co., 59 Cal. 4th 407, 420 (2014), i.e.,
                                   8   monetary damages for “lost compensation during the period between judgment and
                                   9   reinstatement or in lieu of reinstatement.” Cifuentes v. Costco Wholesale Corp., 238 Cal.
                                  10   App. 4th 65, 70 (2015). Khraibut’s request for $144,000 represents front pay for two years
                                  11   of Khraibut’s salary at Gravity4. Supp. Br. at 1–2. This amount is reasonable, and the
                                  12   Court awards Khraibut $144,000 in compensatory economic damages against Gravity4
Northern District of California
 United States District Court




                                  13   based on Gravity4’s FEHA violations.
                                  14                        b.      Breach of Contract
                                  15          Khraibut requests $50,000 in compensatory damages for Gravity4’s breach of
                                  16   contract regarding equity compensation. Supp. Br. at 4–5. Under California law, a person
                                  17   who breaches a contract is liable for damages proximately caused by the breach. Cal. Civ.
                                  18   Code § 3300. Khraibut was promised one percent of Gravity4’s outstanding stock, which
                                  19   he never received. See section III(C)(2–3)(d). Although discovery limitations restricted
                                  20   Khraibut from determining the exact value of the stock he was promised, Khraibut has
                                  21   provided evidence that $50,000 is a reasonable estimate. Supp. Br. at 4–5. The Court thus
                                  22   awards Khraibut $50,000 in compensatory economic damages against Gravity4 based on
                                  23   Gravity4’s breach of contract.
                                  24                        c.      Failure to Provide Accurate Wage Statements: California
                                  25                                Labor Code Section 226(a)

                                  26
                                              Khraibut requests statutory damages of $650 from Gravity4 for its failure to supply

                                  27
                                       wage statements. An employee suffering an injury under Section 226(a) is “entitled to

                                  28
                                       recover the greater of all actual damages or fifty dollars ($50) for the initial pay period in

                                                                                      29
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 30 of 45




                                   1   which a violation occurs and one hundred dollars ($100) per employee for each violation
                                   2   in a subsequent pay period, not to exceed an aggregate penalty of four thousand dollars
                                   3   ($4,000).” Cal. Lab. Code § 226(e)(1).
                                   4          Here, Gravity4 violated California Labor Code Section 226(a) by not providing
                                   5   Khraibut with any wage statements when he was employed at Gravity4. See section
                                   6   III(C)(2–3)(e). Gravity4 was required to provide Khraibut with seven itemized wage
                                   7   statements during his employment, which began on June 22, 2014 and ended on September
                                   8   30, 2014. Supp. Br. at 2. Khraibut is entitled to $50 for the first violation and $100 each
                                   9   for the six subsequent violations. Accordingly, the Court awards Khraibut $650 in
                                  10   statutory damages against Gravity4 based on Gravity4’s failure to provide wage
                                  11   statements.
                                  12                        d.     Retaliation for Reporting Unsafe Working Condition
Northern District of California
 United States District Court




                                  13                               (California Labor Code Section 6310) and Wrongful
                                                                   Termination in Violation of Public Policy
                                  14
                                              Khraibut does not request independent awards for his retaliation and wrongful
                                  15
                                       termination claims; he acknowledges that these claims arise from the same conduct and
                                  16
                                       should give rise to a single award. Supp. Br. at 3–4.
                                  17
                                              Khraibut contends that he is entitled to back pay and front pay under his retaliation
                                  18
                                       for reporting unsafe working conditions and wrongful termination in violation of public
                                  19
                                       policy claims. Id. Under California Labor Code Section 6310, an employee who is
                                  20
                                       discharged or discriminated against for engaging in a protected activity–here, Khraibut’s
                                  21
                                       complaints about workplace safety–is entitled to “reinstatement and reimbursement for lost
                                  22
                                       wages and work benefits caused by the acts of the employer.” Cal. Lab. Code § 6310(b);
                                  23
                                       see section III(C)(2–3)(g). Further, the California Supreme Court and the Ninth Circuit
                                  24
                                       have held that common law remedies, including front pay and emotional damages, are
                                  25
                                       available for wrongful termination claims, even when wrongful termination is premised on
                                  26
                                       a Section 6310 cause of action. See Freund, 347 F.3d at 759–60; Rojo v. Kliger, 52 Cal.
                                  27
                                       3d 65, 80 (1990); Stevenson v. Superior Ct., 16 Cal. 4th 880, 909 (1997).
                                  28
                                                                                    30
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 31 of 45




                                   1          Here, Khraibut’s claim for backpay arises from the same facts alleged in his Unfair
                                   2   Business Practices claim, addressed below. See section III(D)(3)(c). Khraibut’s claim for
                                   3   front pay arises from the same facts alleged in his FEHA claims. See section III(D)(1)(a).
                                   4   Thus, the Court does not award separate or individual damages for Khraibut’s retaliation
                                   5   and wrongful termination causes of action.
                                   6                                                        *
                                   7          Accordingly, the Court holds Gravity4 individually liable for $194,650. This
                                   8   amount comprises statutory damages of $650 and compensatory economic damages of
                                   9   $194,000. As discussed further below, the Court also holds Gravity4 liable for $194,650
                                  10   in punitive damages, for a total of $389,300.
                                  11                 2.     Chahal’s Individual Liability
                                  12          Chahal is individually liable for special statutory damages for fraudulent
Northern District of California
 United States District Court




                                  13   misrepresentation under California Labor Code Section 972.
                                  14                        a.     Fraudulent Misrepresentation: California Labor Code
                                  15                               Section 970

                                  16
                                              Khraibut requests $31,500 in noneconomic damages for his California Labor Code

                                  17
                                       Section 970 fraudulent misrepresentation claim, which he asserted against both Chahal and

                                  18
                                       Gravity4. Supp. Br. at 4. But Chahal has some individual liability arising from this claim

                                  19
                                       given Section 972’s special damages provision.

                                  20
                                              California Civil Code Section 3359 states that “[d]amages must, in all cases, be

                                  21
                                       reasonable.” Cal. Civ. Code § 3359. Emotional damages resulting from intentional

                                  22
                                       misrepresentation need not be accompanied by a physical injury. See Finch v. Brenda

                                  23
                                       Raceway Corp., 22 Cal. App. 4th 547, 554 (1994).

                                  24
                                              Khraibut claims that he suffered emotional distress, including mental anguish,

                                  25
                                       emotional and physical distress, humiliation, anxiety, and fear for his life, because of

                                  26
                                       Defendants’ misrepresentations. Mot. at 33. Khraibut requests noneconomic damages of

                                  27
                                       $450 per day that he worked for Gravity4 (70 days), which totals $31,500. Id. The

                                  28
                                       amount Khraibut requests is reasonable. See George v. Kasaine, No.

                                                                                       31
                                           Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 32 of 45




                                   1   CV1402863ABMRWX, 2015 WL 12850722, at *8 (C.D. Cal. May 5, 2015) (awarding
                                   2   $400 per day of work based on similar facts).2
                                   3           When an individual is liable for violating Section 970, the plaintiff’s damages
                                   4   resulting from the misrepresentation are determined and then doubled by the court. See
                                   5   Seubert v. McKesson Corp., 223 Cal. App. 3d 1514, 1523 (1990); George v. Kasaine, No.
                                   6   CV1402863ABMRWX, 2015 WL 12850722, at *9 (C.D. Cal. May 5, 2015) (doubling
                                   7   unpaid wages, noneconomic damages, and medical expenses resulting from
                                   8   misrepresentation).
                                   9           As discussed above, Chahal is individually liable for his misrepresentations, see
                                  10   Cal. Lab. Code § 972; Singh v. Southland Stone, U.S.A., Inc., 186 Cal. App. 4th 338, 348
                                  11   (2010) (Section 970 claim against company and president of company), and those
                                  12   misrepresentations caused $31,500 in harm that is not redundant with Khraibut’s other
Northern District of California
 United States District Court




                                  13   claims. The Court awards double damages of $63,000 individually against Chahal. To
                                  14   avoid duplicative recoveries, Chahal and Gravity4 will be jointly and severally liable for
                                  15   $31,500 in damages; Chahal will be individually liable for the $31,500 in damages that
                                  16   make up his double-damages liability.
                                  17                                                      *
                                  18           Accordingly, the Court holds Chahal individually liable for $31,500 in statutory
                                  19   damages.
                                  20                  3.     Joint and Several Liability
                                  21           Chahal and Gravity4 are jointly and severally liable for fraudulent
                                  22   misrepresentation, intrusion upon seclusion, defamation, IIED, and for violating
                                  23   California’s Unfair Business Practices statute.
                                  24                         a.     Fraudulent Misrepresentation: California Labor Code
                                  25

                                  26   2
                                         Khraibut also requests economic damages for backpay, which the Court addresses under section
                                       III(D)(3)(c) because the claim arises from the same conduct as his Unfair Business Practices
                                  27   claim. Supp. Br. at 4; see Finch, 22 Cal. App. 4th at 555–56 (no separate damages for claims
                                  28   arising from the same conduct because the damages would be redundant).

                                                                                     32
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 33 of 45




                                                                   Section 970
                                   1
                                              As discussed above, Chahal and Gravity4 are jointly and severally liable for
                                   2
                                       $31,500 in statutory damages for fraudulent misrepresentation. See section III(D)(2)(a).
                                   3
                                                            b.     Intrusion Upon Seclusion
                                   4
                                              Khraibut lumped his request for emotional damages arising from intrusion upon
                                   5
                                       seclusion together with his request for such damages arising from IIED. See Supp. Br. at
                                   6
                                       6. Thus, the Court does not award separate or individual damages for intrusion upon
                                   7
                                       seclusion, but considers the relevant conduct in its IIED analysis below.
                                   8
                                                            c.     Defamation Per Se
                                   9
                                              Khraibut requests compensatory economic damages of $100,000 for injury to his
                                  10
                                       reputation in connection with his defamation cause of action. Supp. Br. at 6. As stated
                                  11
                                       above, the controlling standard for tort damages is that they must be reasonable. Cal. Civ.
                                  12
Northern District of California
 United States District Court




                                       Code § 3359. When damages are presumed, the Court must award an amount that is
                                  13
                                       reasonable and “just compensation.” See Cal. Civ. Jury Instruction 1704 (2020); see also
                                  14
                                       Lewis v. Hayes, 177 Cal. 587, 591 (1918) (considering factors such as extent of
                                  15
                                       defamation and amount of blame or reprehension). In a defamation per se action, damage
                                  16
                                       to reputation is presumed and the plaintiff does not need to introduce evidence of actual
                                  17
                                       damages. Contento v. Mitchell, 28 Cal. App. 3d 356, 358 (Ct. App. 1972); Clark v.
                                  18
                                       McClurg, 215 Cal. 279, 284 (1932). The purpose of the damages is to compensate the
                                  19
                                       victim for the “natural and probable consequences of the libel.” Turner v. Hearst, 115 Cal.
                                  20
                                       394, 399 (1896); see also Scott v. Times-Mirror Co., 181 Cal. 345, 365 (1919)
                                  21
                                       (considering factors such as “the wide publicity given to the libel, plaintiff's prominence in
                                  22
                                       the community where he lives, his professional standing, his good name and reputation, his
                                  23
                                       injured feelings, and his mental sufferings”).
                                  24
                                              As discussed above, Chahal and Gravity4 are jointly and severally liable for
                                  25
                                       defamation. Although damages are presumed here, the amount that Khraibut requests is
                                  26
                                       excessive. See Vachani v. Yakovlev, No. 15-CV-04296-LB, 2016 WL 7406434, at *8
                                  27
                                       (N.D. Cal. Dec. 22, 2016). Thus, the Court holds Gravity4 and Chahal jointly and
                                  28
                                                                                     33
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 34 of 45




                                   1   severally liable for compensatory damages of $50,000.
                                   2                        d.     IIED
                                   3          Khraibut requests that Chahal and Gravity4 be held jointly and severally liable for
                                   4   noneconomic emotional damages of $1,500,000 for his intentional infliction of emotional
                                   5   distress claim, which incorporates the harm that Chahal suffered in relation to his intrusion
                                   6   upon seclusion claim. Supp. Br. at 6–7. The controlling standard for emotional distress
                                   7   damages is that they must be reasonable. Cal. Civ. Code § 3359; Cal. Civil Jury
                                   8   Instruction 3905A (2020); Fletcher v. W. Nat'l Life Ins. Co., 10 Cal. App. 3d 376, 409 (Ct.
                                   9   App. 1970) (explaining that “there is no fixed or absolute standard by which to compute
                                  10   the monetary value of emotional distress”).
                                  11          Khraibut claims that he suffered pain, mental suffering, and distress because Chahal
                                  12   discriminated and harassed him, pressured him to take illegal substances, directed him to
Northern District of California
 United States District Court




                                  13   lie to the police, retaliated against him for reporting unsafe work conditions, installed
                                  14   spyware in his personal computer, threatened his safety and life with physical violence,
                                  15   filed false police reports against him, and attempted to interfere with business reputation
                                  16   and opportunities. Mot. at 34. Khraibut contends that he went into hiding due to fear for
                                  17   his life. Id.
                                  18          An award of $300,000 is reasonable based on the specific conduct at issue here,
                                  19   including the threats of physical violence. Courts have sometimes awarded smaller
                                  20   amounts in the absence of such threats, see, e.g., United States ex rel. Macias v. Pac.
                                  21   Health Corp., No. CV1200960RSWLJPR, 2016 WL 8722639, at *12 (C.D. Cal. Oct. 7,
                                  22   2016), but have approved awards in this general range based on emotional harm
                                  23   comparable to Khraibut’s, see, e.g., Neal v. Honeywell, Inc., 191 F.3d 827, 832 (7th Cir.
                                  24   1999) (upholding a $200,000 award when the plaintiff was subjected to physical threats
                                  25   ); Townsend v. Bayer Corp., 774 F.3d 449, 466-67 (8th Cir. 2014) (upholding a $300,000
                                  26   award when the plaintiff suffered from sleepless nights and had severe financial difficulty
                                  27   in supporting his family as a result of the conduct giving rise to liability). Although at
                                  28   least one court has awarded the $1.5 million in damages that Khraibut seeks, in that case
                                                                                     34
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 35 of 45




                                   1   the plaintiff produced medical evidence that he had suffered serious “mental health
                                   2   problems” including “a major depressive disorder” and “suicidal thoughts” based on the
                                   3   defendant’s conduct. Yowan Yang v. ActioNet, Inc., No. CV1400792ABPJWX,
                                   4   2017WL2117028, at *15 (C.D. Cal. Jan. 23, 2017). Another court reduced a $2 million
                                   5   damage award to $900,000 when an officer of a corporation yelled at and blamed a young
                                   6   woman who had been sexually assaulted. Crouch v. Trinity Christian Ctr. of Santa Ana,
                                   7   Inc., 39 Cal. App. 5th 995, 1024 (2019), review denied (Dec. 11, 2019). In the absence of
                                   8   similar circumstances here, a more typical award of $300,000 is appropriate.
                                   9            As discussed above, Chahal and Gravity4 are jointly and severally liable for IIED.
                                  10   See section III(C)(2–3)(l). Thus, the Court holds Gravity4 and Chahal jointly and
                                  11   severally liable for compensatory emotional damages of $300,000.
                                  12                         e.     Unfair Business Practices: Business and Professions Code
Northern District of California
 United States District Court




                                  13                                Section 17200

                                  14
                                                Khraibut requests backpay and prejudgment interest totaling $31,575.10 against

                                  15
                                       Chahal and Gravity4 in connection with his Unfair Business Practices cause of action.

                                  16
                                       Supp. Br. at 7–8. The California Supreme Court held that a failure to pay employee wages

                                  17
                                       constitutes an unfair business practice, and that Business and Professions Code Section

                                  18
                                       17203 allows a Court to direct the employer to pay all earned wages. Cortez v. Purolator

                                  19
                                       Air Filtration Products Co., 23 Cal. 4th 163, 168, 177 (2000); Cal. Bus. & Prof. Code §

                                  20
                                       17203.

                                  21
                                                Here, Gravity4 agreed to pay Khraibut $6000 per month and Khraibut was never

                                  22
                                       paid any wages. See section III(C)(2–3)(i). Khraibut worked for Gravity4 from June 22,

                                  23
                                       2014 to September 30, 2014, and requests $19,600 for the three months and eight days he

                                  24
                                       worked at Gravity4. Supp. Br. at 7; Mot. at 32–33. California law also allows interest on

                                  25
                                       all due and unpaid wages, accruing from the date the wages were due. Cal. Lab. Code §

                                  26
                                       218.6. And under California Civil Code Section 3289(b), a contract entered into after

                                  27
                                       January 1, 1986, without an express legal rate of interest, is subject to “interest at a rate of

                                  28
                                       10 percent per annum after a breach.” Cal. Civ. Code § 3289(b). Khraibut is thus entitled

                                                                                      35
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 36 of 45




                                   1   to $11,975.10 in prejudgment interest for the 2,230 days between his termination date and
                                   2   the date he filed the motion for default judgment, and $19,600 in backpay for the time he
                                   3   worked for Gravity4.
                                   4          Chahal and Gravity4 may be held jointly and severally liable for backpay and
                                   5   prejudgment interest. An officer of a corporation may be held individually liable for an
                                   6   unfair business practice if the officer actively participated in the unfair business practice.
                                   7   People ex rel. Harris v. Sarpas, 225 Cal. App. 4th 1539, 1559–62, 1564–65 (2014)
                                   8   (holding the manager of the company and the company jointly and severally liable for
                                   9   restitution). Chahal explicitly refused to pay Khraibut wages, actively participating in the
                                  10   unfair business practice, and consistently discriminated against and harassed Khraibut.
                                  11   See sections III(C)(2–3)(a)–(c), (i).
                                  12          Thus, the Court holds Chahal and Gravity4 jointly and severally liable for
Northern District of California
 United States District Court




                                  13   $31,575.10, comprised of backpay and prejudgment interest.
                                  14                                                       *
                                  15          Accordingly, the Court holds Chahal and Gravity4 jointly and severally liable for
                                  16   $413,075.10 in compensatory damages.
                                  17                 4.     Punitive Damages
                                  18          To evaluate a request for punitive damages, the Court must (1) determine whether
                                  19   punitive damages are appropriate and (2) determine a reasonable amount of punitive
                                  20   damages.
                                  21          First, punitive damages are appropriate “where it is proven by clear and convincing
                                  22   evidence that the defendant has been guilty of oppression, fraud, or malice.” Cal. Civ.
                                  23   Code § 3294. California Civil Code Section 3294 defines oppression, fraud, and malice.
                                  24   Cal. Civ. Code § 3294(c). “Fraud” is an intentional misrepresentation of a material fact
                                  25   when the defendant intends to “depriv[e] a person of property or legal rights or otherwise
                                  26   causing injury.” Cal. Civ. Code § 3294(c)(3). “Malice” is conduct intended to cause
                                  27   injury to the plaintiff or “despicable conduct which is carried on by the defendant with a
                                  28   willful and conscious disregard of the rights or safety of others.” Cal. Civ. Code §
                                                                                      36
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 37 of 45




                                   1   3294(c)(1). “Oppression” is despicable conduct that causes the plaintiff’s cruel and unjust
                                   2   hardship “in conscious disregard of that person’s rights.” Cal. Civ. Code § 3294(c)(2).
                                   3          For an employer to be held liable for punitive damages, a corporation’s director,
                                   4   officer, or managing agent must have either (1) known and consciously disregarded, (2)
                                   5   authorized, or (3) ratified the acts of oppression, fraud, or malice. Cal. Civ. Code §
                                   6   3294(b). Ratification occurs when the employer “demonstrates an intent to adopt or
                                   7   approve oppressive, fraudulent, or malicious behavior by an employee in the performance
                                   8   of his job duties.” Coll. Hosp. Inc. v. Superior Court, 8 Cal. 4th 704, 726 (1994), as
                                   9   modified (Nov. 23, 1994).
                                  10          Second, there is no fixed standard to determine the appropriate amount of punitive
                                  11   damages, but California courts consider three factors: (1) the reprehensibility of the
                                  12   defendant’s conduct, (2) the plaintiff’s injury in reasonable relation to the punitive
Northern District of California
 United States District Court




                                  13   damages, and (3) the defendant’s wealth, considering the amount sufficient to punish and
                                  14   deter future wrongful conduct. Cal. Civ. Jury Instruction 3940, 3943, 3945 (2020); Rufo v.
                                  15   Simpson, 86 Cal. App. 4th 573, 620 (2001). The purpose of punitive damages is “to
                                  16   punish wrongdoing and deter future misconduct.” Stevens v. Owens-Corning Fiberglas
                                  17   Corp., 49 Cal. App. 4th 1645, 1658 (1996).
                                  18          In evaluating the reprehensibility of the defendant’s conduct, courts consider the
                                  19   nature of the harm (whether it was physical as opposed to economic), whether the conduct
                                  20   showed an indifference or reckless disregard of the health or safety of others, whether the
                                  21   target had financial vulnerability, whether the conduct involved repeated actions or was an
                                  22   isolated event, and whether the harm resulted from intentional malice and deceit or mere
                                  23   accident. Cal. Civ. Jury Instruction 3940 (2020); Roby v. McKesson Corp., 47 Cal. 4th
                                  24   686, 713 (2009), as modified (Feb. 10, 2010); Neal v. Farmers Ins. Exch., 21 Cal. 3d 910,
                                  25   928 (1978) (explaining that “the more reprehensible the act, the greater the appropriate
                                  26   punishment”).
                                  27          Evidence of the defendant’s financial condition is necessary for a court to determine
                                  28   the appropriate amount of punitive damages, and the burden of producing such evidence is
                                                                                     37
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 38 of 45




                                   1   on the plaintiff. See Adams v. Murakami, 54 Cal. 3d 105, 109–19 (1991); Devlin v.
                                   2   Kearny Mesa AMC/Jeep/Renault, Inc., 155 Cal. App. 3d 381, 384 (Ct. App. 1984). The
                                   3   amount awarded should not exceed the level necessary to punish and deter, but should also
                                   4   not allow the defendant to “absorb the award with little or no discomfort.” Rufo, 86 Cal.
                                   5   App. 4th at 620. California courts consider net worth as the most reliable indicator of a
                                   6   defendant’s wealth, but asset and income figures are also relevant. Devlin, 155 Cal. App.
                                   7   3d at 391.
                                   8          Khraibut requests punitive damages individually from Gravity4 and jointly and
                                   9   severally from Chahal and Gravity4.
                                  10                        a.     Individual Punitive Damages: Gravity4
                                  11          Khraibut requests $1,000,000 in punitive damages individually against Gravity4
                                  12   based on the causes of action he asserted only against Gravity4. Gravity4 committed
Northern District of California
 United States District Court




                                  13   fraudulent misrepresentation by luring Khraibut to work in California with promises of
                                  14   visa sponsorship. See Cal. Civ. Code § 3294(c)(3); section III(C)(2–3)(f). Gravity4
                                  15   withheld Khraibut’s work visa and terminated Khraibut without paying him any wages,
                                  16   subjecting Khraibut to cruel and unjust hardship. See Cal. Civ. Code § 3294(c)(2); section
                                  17   III(C)(2–3)(h). Thus, punitive damages are appropriate against Gravity4.
                                  18          As for the amount of punitive damages, first, Gravity4’s conduct was reprehensible
                                  19   because the company consciously disregarded Chahal’s abuse of Khraibut and failed to
                                  20   prevent discrimination of its employees. Gravity4 caused economic harm to Khraibut by
                                  21   not paying his wages and damaged his emotional health by allowing Chahal to
                                  22   continuously disparage and threaten Khraibut. See Mot at 36–37. Gravity4’s conduct
                                  23   showed an “indifference or reckless disregard of the health or safety of others” because
                                  24   Gravity4 knew about Chahal’s repeated abuse of Khraibut and failed to act. See Roby, 47
                                  25   Cal. 4th at 713.
                                  26          Second, although Khraibut suffered serious harm, the punitive damages he seeks
                                  27   lack a reasonable relationship to his actual damages. Rufo, 86 Cal. App. 4th at 623; see
                                  28   also MGW, Inc. v. Fredricks Dev. Corp., 6 Cal. Rptr. 2d 888, 894 (Ct. App.), review
                                                                                    38
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 39 of 45




                                   1   granted and opinion superseded, 832 P.2d 586 (Cal. 1992); Cal. Civ. Jury Instruction 3940.
                                   2   Khraibut requests the Court award $1,00,000 in punitive damages. Supp. at 8. Given that
                                   3   Khraibut is entitled to $194,650 in compensatory damages from Gravity4, this large
                                   4   amount does not bear a reasonable relationship to his actual damages. Although punitive-
                                   5   to-compensatory damages ratios greater than single digits can comport with due process
                                   6   “where a particularly egregious act has resulted in only a small amount of economic
                                   7   damages,” that is not the case here, and “when compensatory damages are substantial, then
                                   8   an even lesser ratio, perhaps only equal to compensatory damages, can reach the outermost
                                   9   limit of the due process guarantee.” State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S.
                                  10   408, 425 (2003). Thus, the Court concludes that punitive damages equal to compensatory
                                  11   damages are appropriate here.
                                  12          Third, to provide evidence of Gravity4’s wealth, Khraibut alleges that Chahal
Northern District of California
 United States District Court




                                  13   claimed that Gravity4 had a market capitalization value of over one billion dollars and a
                                  14   near future initial public offering value of over three billion dollars. Compl. ¶¶ 11, 65.
                                  15   Khraibut also asserts that Gravity4 acquired seven different companies, including Hong
                                  16   Kong’s largest digital advertising agency, and made a $350,000,000 bid to purchase
                                  17   another company between July 2015 and March 2015. Fleming. Decl. ¶¶ 7, 10–13 (dkt.
                                  18   103). Although Khraibut has not been able to provide detailed information regarding
                                  19   Gravity4’s current financial status due to the posture of this litigation, Gravity4 has
                                  20   substantial means to pay a reasonable punitive damages award.
                                  21          Thus, the Court awards Khraibut punitive damages equal to the compensatory
                                  22   damages for which Gravity4 is individually liable: $194,650. This amount does not
                                  23   exceed the amount necessary to punish and deter.
                                  24                        b.     Joint and Several Punitive Damages
                                  25          Khraibut requests $1,500,000 in punitive damages jointly and severally against
                                  26   Chahal and Gravity4 in connection with his FEHA harassment, breach of contract,
                                  27   intrusion upon seclusion, defamation, IIED, and Unfair Business Practices causes of
                                  28   action. Supp. Br. at 8. Punitive damages may not be awarded for breach of contract. City
                                                                                     39
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 40 of 45




                                   1   of Hope Nat'l Med. Ctr. v. Genentech, Inc., 43 Cal. 4th 375, 392 (2008); Cal. Civ. Code §
                                   2   3294 (providing that punitive damages are available “for the breach of an obligation not
                                   3   arising from contract”). Punitive damages will be assessed here against Chahal and
                                   4   Gravity4 for intrusion upon seclusion, defamation, IIED, and Unfair Business Practices.
                                   5          Punitive damages are appropriate based on Chahal’s conduct because Chahal acted
                                   6   with oppression and malice. As discussed above, Chahal engaged in regular racial and
                                   7   religious harassment that was malicious and intended to cause Khraibut injury. See
                                   8   sections III(C)(2–3)(a)–(c); Cal. Civ. Code § 3294(c)(1). Chahal intentionally invaded
                                   9   Khraibut’s privacy and publicly defamed him. See sections III(C)(2–3)(j)–(k); Cal. Civ.
                                  10   Code § 3294(c)(1)–(2). And, as discussed above, Gravity4 is liable for much of the same
                                  11   conduct.
                                  12          As for the appropriate amount of punitive damages, first, Chahal’s conduct was
Northern District of California
 United States District Court




                                  13   reprehensible because Chahal engaged in repeated threats of physical violence and
                                  14   intentional, continuous racial harassment. Mot. at 37–38. Chahal intruded upon
                                  15   Khraibut’s privacy by installing spyware on his personal computer, defamed him and
                                  16   injured his business reputation, violated multiple California labor laws, and repeatedly
                                  17   acted with “intentional malice.” See Roby, 47 Cal. 4th at 713; see generally sections
                                  18   III(C)(2–3)(a)–(k).
                                  19          Second, Khraibut was harmed, but the punitive damages Khraibut seeks lack a
                                  20   reasonable relationship to Khraibut’s actual damages. See Rufo, 86 Cal. App. 4th at 623;
                                  21   Cal. Civ. Jury Instruction 3940. Khraibut requests the Court award $1,500,000 in punitive
                                  22   damages. Given that Khraibut is entitled to $413,075.10 from Gravity4 and Chahal for
                                  23   these causes of action—a substantial amount—an award equal to compensatory damages is
                                  24   more appropriate. See State Farm Mut. Auto. Ins. Co., 538 U.S. at 425. Thus, the Court
                                  25   awards Khraibut punitive damages equal to compensatory damages.
                                  26          Third, Khraibut has provided sufficient evidence of wealth to allow the Court to
                                  27   determine an award that will punish and deter Defendants. See Rufo, 86 Cal. App. 4th at
                                  28   620. Chahal’s own social media profiles represent that he has made over $400,000,000
                                                                                    40
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 41 of 45




                                   1   through his business transactions. Fleming Decl. ¶¶ 3–6. Further, in 2019 Chahal was on
                                   2   California’s list of top tax delinquencies, showing he owed about $1.7 million, but Chahal
                                   3   did not appear on the 2020 list, indicating that he paid much or all of these taxes. Id. ¶ 8.
                                   4   These asset and income figures, and the ones provided for Gravity4 above, are enough to
                                   5   convince the Court that imposing punitive damages equal to compensatory damages is
                                   6   appropriate given Chahal’s financial situation. See Devlin, 155 Cal. App. 3d at 391.
                                   7          Gravity4 and Chahal are jointly and severally liable for these punitive damages
                                   8   because Khraibut’s complaints about Chahal and the company’s failure to act indicate that
                                   9   the corporation knew and consciously disregarded Chahal’s improper conduct. See
                                  10   sections III(C)(2–3)(a)–(c), (g); Tilkey v. Allstate Ins. Co., 56 Cal. App. 5th 521, 554
                                  11   (2020) (“A company ratifies a managing agent's decision when it knows about and accepts
                                  12   the decision.”); Cal. Civ. Code § 3294(b). Indeed, Chahal, while acting as a managing
Northern District of California
 United States District Court




                                  13   agent of Gravity4, authorized the invasion of Khraibut’s privacy and personally caused
                                  14   Khraibut’s emotional distress. See Cal. Civ. Code § 3294(b); sections III(C)(2–3)(k)–(l).
                                  15          Accordingly, the Court holds Chahal and Gravity4 jointly and severally liable for
                                  16   punitive damages of $413,075.10.
                                  17                  5.    Costs and Attorneys’ Fees
                                  18          A plaintiff is entitled to recover its costs if default judgment is granted. Fed. R. Civ.
                                  19   P. 54(d)(1). Thus, Khraibut is entitled to the $350 in costs he incurred while prosecuting
                                  20   this action.
                                  21          A plaintiff successfully alleging violations of the FEHA, failure to provide accurate
                                  22   wage statements, and actions for nonpayment of wages is entitled to attorneys’ fees under
                                  23   California law. See Cal. Gov't Code § 12965; Cal. Lab. Code § 218.5; Beaty v. BET
                                  24   Holdings, Inc., 222 F.3d 607, 609 (9th Cir. 2000); Andrade, 225 F. Supp. 3d at 1143.
                                  25   Attorneys’ fees are calculated using the lodestar method, which multiplies the number of
                                  26   hours reasonably expended by a reasonable hourly rate. PLCM Grp. v. Drexler, 22 Cal.
                                  27   4th 1084, 1095 (2000), as modified (June 2, 2000); Camacho v. Bridgeport Fin., Inc., 523
                                  28   F.3d 973, 978 (9th Cir. 2008).
                                                                                     41
                                           Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 42 of 45




                                   1           In determining whether an hourly rate is reasonable, courts look to factors such as
                                   2   “the nature of the litigation, its difficulty, the amount involved, the skill required in its
                                   3   handling, the skill employed, the attention given, the success or failure, and other
                                   4   circumstances in the case.” PLCM Grp., 22 Cal. 4th at 1096; see also United Steelworkers
                                   5   of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990) (considering affidavits
                                   6   by the plaintiff’s attorney about the regular fees in the community, rates in other cases, and
                                   7   evidence of the market rate).
                                   8           Khraibut requests $560,392 in attorneys’ fees for time spent on this case.3 Mot. at
                                   9   38; First Dhillon Decl. ¶ 22; Supp. at 1; Geragos Decl. (dkt. 101). A portion of that
                                  10   request amounting to $463,717 represents 949.81 hours of attorney time spent by Dhillon
                                  11   Law Group. Mot. at 38; First Dhillon Decl. ¶ 22. Another $96,675 represents 99.5 hours
                                  12   of attorney time spent by Geragos & Geragos. See Geragos Decl.
Northern District of California
 United States District Court




                                  13           Dhillon Law Group has provided a full breakdown of each attorney’s time and
                                  14   hourly rate–these numbers indicate the time spent up until the motion for default judgment
                                  15   was filed. The Court concludes that they are reasonable.
                                  16           Mr. Deol is a second-year associate that had a billable rate of $350 per hour in
                                  17   2015, which is a reasonable rate. First Dhillon Decl. ¶13. Mr. Deol was responsible for
                                  18   client contact, settlement efforts with opposing counsel, and legal research; he spent 21.6
                                  19   hours on these matters, totaling $5,560. The rate and number of hours here are reasonable.
                                  20           Ms. Baughman was the firm’s managing associate in 2015 and is now a partner at
                                  21   the firm. Id. ¶ 14. Ms. Baughman’s billable rate was $450 an hour in 2015 and 2016,
                                  22   $500 in 2017, $600 in 2018, $650 in 2019, and was $750 in 2020. Id. These rates appear
                                  23   to be reasonable. Ms. Baughman spent 100.9 hours on this matter, totaling $49,270, and
                                  24   was responsible for drafting the complaint and opposition to motion to compel arbitration,
                                  25   communicating with Defendants’ counsel, coordinating arbitration, preparing for
                                  26   depositions, preparing discovery requests, and handling hearings. Id. Based on the
                                  27
                                       3
                                  28    This amount includes the original $463,717 requested in the motion for default judgment and an
                                       additional $96,675 requested with Khraibut’s supplemental brief. Supp. Br. at 1; Mot. at 38.
                                                                                      42
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 43 of 45




                                   1   breakdown of attorney time, the rate and number of hours here are reasonable. See Second
                                   2   Dhillon Decl. (dkt. 102-1).
                                   3          Mr. Michael had a billable rate of $300 per hour in 2015 and 2016, $325 in 2017,
                                   4   $350 in 2018, and $400 in 2019. First Dhillon Decl. ¶ 15. These appear to be reasonable
                                   5   rates. Mr. Michael spent 258.11 hours in this matter, totaling $86,250, and was
                                   6   responsible for legal research, drafting initial arbitration briefs and various responses, and
                                   7   preparing deposition outlines. Id. Based on the breakdown of attorney time, the rate and
                                   8   number of hours here are reasonable. See Second Dhillon Decl.
                                   9          Mr. Grewal had a billable rate of $300 per hour in 2015 and 2016, $325 in 2017,
                                  10   and $350 in 2018. First Dhillon Decl. ¶ 16. These appear to be reasonable rates. Mr.
                                  11   Grewal spent 32.3 hours in this matter, totaling $28,938, and was responsible for legal
                                  12   research, helping draft the arbitration briefs, handling administrative motions, preparing
Northern District of California
 United States District Court




                                  13   deposition outlines, drafting responses, and attending hearings. Id. Based on the
                                  14   breakdown of attorney time, the rate and number of hours here are reasonable. See Second
                                  15   Dhillon Decl.
                                  16          Ms. Dhillon’s hourly rate was $550 in 2015, $600 in 2016, $700 in 2017, $800 in
                                  17   2018, $900 in 2019, and her current hourly rate is at least $1,000 for employment matters.
                                  18   First Dhillon Decl. ¶ 17. These rates appear to be reasonable based on Ms. Dhillon’s
                                  19   experience. Ms. Dhillon worked 471 hours on this case, totaling $289,930, and was
                                  20   responsible for corresponding with the client, communicating with defense counsel,
                                  21   conducting strategy discussions within the firm, and handling pleadings, hearings, and
                                  22   arbitration, including reviewing court filings. Id. Although much time was expended, this
                                  23   case has been pending since 2015. Based on the breakdown of attorney time, the rate and
                                  24   number of hours here are reasonable. See Second Dhillon Decl.
                                  25          In addition, Mr. Fleming, Mr. Wald, Ms. Yamamoto, and Ms. Toschi played minor
                                  26   roles in the litigation; they collectively spent 47.9 hours leading up to the motion for
                                  27   default judgment, and their hourly rates were between $200 and $300, which is reasonable.
                                  28   Id.
                                                                                     43
                                        Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 44 of 45




                                   1          Thus, the Court concludes that Khraibut’s request for $463,717 relating to work
                                   2   performed by attorneys at Dhillon law group is reasonable.
                                   3          Geragos & Geragos has also provided a full breakdown of each attorney’s time and
                                   4   hourly rate. Here, a reduction is warranted.
                                   5          Mr. Meiselas spent .5 hours on this matter and had a billable rate of $850; this
                                   6   amount is reasonable. Geragos Decl. Mr. Gammill had an hourly rate of $650 in 2018,
                                   7   which appears to be a reasonable rate. See id. Mr. Gammill was responsible for preparing
                                   8   for arbitration, reviewing documents, and corresponding with opposing counsel; he spent
                                   9   70 hours on this matter, totaling $45,000 of attorney time. Id. Based on the breakdown of
                                  10   attorney time, the rate and number of hours here are reasonable. Id.
                                  11          Mr. Geragos had an hourly rate of $1750 in 2018. Id. Although Mr. Geragos is an
                                  12   accomplished attorney, the Court lacks sufficient information to conclude that this high
Northern District of California
 United States District Court




                                  13   rate was reasonable in relation to the work performed, and the Court thus calculates an
                                  14   adjusted rate of $1000. Mr. Geragos’s responsibilities included reviewing discovery
                                  15   documents, reviewing briefs, transcripts, depositions, and exhibits, and corresponding with
                                  16   the client and co-counsel; he spent 29 hours on this matter, which appears reasonable. Id.
                                  17   The rate reduction results in a total reduction of $21,750.
                                  18          Thus, the Court awards Khraibut $538,142 in attorneys’ fees.
                                  19                                                  *
                                  20          The Court awards Khraibut a total amount of $1,735,442.20. Gravity4 is
                                  21   individually liable for $339,300 (compensatory damages of $194,000, statutory damages
                                  22   of $650, and punitive damages of $194,650). Chahal is individually liable for special
                                  23   damages of $31,500. Defendants are jointly and severally liable for $826,150.20
                                  24   (compensatory damages of $413,075.10 and punitive damages of $413,075.10), plus costs
                                  25   of $350, and attorneys’ fees of $538,142.
                                  26   IV.    CONCLUSION
                                  27          For the foregoing reasons, the Court GRANTS the Motion for Default Judgment
                                  28   with a reduced award.
                                                                                      44
Case 3:15-cv-04463-CRB Document 105 Filed 03/26/21 Page 45 of 45
